Exhibit 10.3

LOAN AGREEMENT

(Revolving Line of Credit Loan and Term Loan)

This Loan Agreement (the “Agreement”) is dated for reference purposes as of May
16, 2007, between THE INVENTURE GROUP, INC., a Delaware corporation (the
“Borrower”), and U.S. BANK NATIONAL ASSOCIATION, a national banking association
(the “Bank”), with the agreement and acknowledgement of all other Obligated
Group Parties as to the covenants, representations, and warranties set forth
herein applicable to them as part of the Obligated Group.

Unless defined elsewhere in this Agreement, defined terms used herein have the
meanings given them in the Definitions Section hereof.

Factual Background

A.            Bank has agreed to extend credit and/or other financial
accommodations to Borrower as follows: (1) Bank has agreed to make a revolving
line of credit loan (“Facility 1”) to Borrower in the maximum principal amount
of Fifteen Million and No/100 Dollars ($15,000,000.00) (the “Facility 1 Maximum
Committed Amount”), and (2) Bank has agreed to make a term loan (“Facility 2”)
to Borrower in the principal amount of Six Million and No/100 Dollars
($6,000,000.00) (each, individually, a “Loan” and collectively, the “Loans” or
the “Loan,” as the context may require).  Borrower will use Facility 1 and
Facility 2 for working capital and general corporate purposes of Borrower, and
to provide funds to RFAC to acquire the Rader Acquisition Assets through the
Rader Acquisition.  Borrower is a holding company for several affiliated
entities, and each of the Obligated Group Parties (other than Borrower) is an
Affiliate, and a wholly owned subsidiary, of Borrower.

B.            Borrower is executing (1) a promissory note payable to Bank
evidencing Facility 1 (the “Facility 1 Note”) and a promissory note payable to
Bank evidencing Facility 2 (the “Facility 2 Note”).  Facility 1 and Facility 2
will be secured by a Security Agreement covering all business assets of the
Obligated Group.  The Facility 1 Note and the Facility 2 Note are herein
collectively referred to as the “Notes.”  The Credit Facilities shall be
cross-collateralized and cross-defaulted, and will also be cross-collateralized
and cross-defaulted to the RE Loan (as such term is defined below).

C.            The following parties have each agreed to guarantee all or certain
of Borrower’s obligations to Bank in accordance with one or more Guaranties:

(1)           LA COMETA PROPERTIES, INC., an Arizona corporation (“La Cometa”);

(2)           POORE BROTHERS - BLUFFTON, LLC, a Delaware limited liability
company (the “PBC”);

(3)           TEJAS PB DISTRIBUTING, INC., an Arizona corporation (“Tejas”);

(4)           BOULDER NATURAL FOODS, INC., an Arizona corporation (“Boulder”);

(5)           BN FOODS INC., a Colorado corporation (“BN Foods”); and

(6)           RADER FARMS ACQUISITION CORP., a Delaware corporation (“RFAC”).

Each of the Guarantors described above is an Obligated Group Party (as such term
is defined below).  It is intended (i) that each Obligated Group Party shall be
liable for the Credit Facilities, directly or indirectly, as a Borrower or as a
Guarantor, (ii) that all business assets of each Obligated Group Party shall be
pledged to Bank as collateral for the Credit Facilities, (iii) that the
financial statements and other

1


--------------------------------------------------------------------------------


information required of Borrower under this Agreement shall be prepared on a
consolidated basis to include all Obligated Group Parties, (iv) that all
covenants of Borrower shall be covenants of the Obligated Group Parties as
applicable to the appropriate Obligated Group Party(ies), and (v) that all
representations and warranties of Borrower shall be representations and
warranties of the Obligated Group Parties as applicable to the appropriate
Obligated Group Party(ies).

D.            This Agreement and the Notes, together with all of their exhibits
(if any), and all other documents which evidence, guaranty, secure, or otherwise
pertain to the Credit Facilities, including each Loan, collectively constitute
the “Loan Documents.”

THEREFORE, Bank and Borrower agree as follows:

Agreement

Definitions:  The following capitalized words and terms shall have the meanings
set forth in the “Factual Background” section above, or if not defined therein,
shall have the following meanings when used in this Agreement.  All references
to dollar amounts shall mean amounts in lawful money of the United States of
America.  Words and terms used in the singular shall include the plural, and the
plural shall include the singular, as the context may require.  The term
“Guarantor,” as used in this Agreement and the other Loan Documents shall apply
only if any such party exists, and should be ignored if inapplicable.

“Account” means Borrower’s checking account number 151701212137 at Bank.

“Affiliate of” or “affiliated with” means in control of, controlled by or under
common control with.

“Agricultural Laws” means all existing and future laws relating to perishable
agricultural commodities, including but not limited to the Food Security Act,
the Perishable Agricultural Commodities Act, and all applicable state and
federal agricultural laws.

“Approved Existing Liens” means, collectively, the liens set forth on Exhibit D
attached hereto, and any other lien on collateral for any Credit Facility
approved in writing by Bank from time to time.

“Approved Existing Lien Collateral” means collateral for any Credit Facility
which is subject to any Approved Existing Lien.

“BN Foods” has the meaning set forth in Recital C above.

“Bailee Letter” means a letter or other written agreement executed by a third
party having possession of certain of inventory and/or farm products of any
Obligated Group Party that serves as collateral for any Credit Facility, which
letter or agreement provides that such party (a) acknowledges the Bank’s
paramount lien on, and security interest in, such collateral, and (b) gives Bank
the right to remove such collateral from such party’s premises in exercise of
Bank’s rights and remedies under the Loan Documents.  Any Bailee Letter must be
is in form and substance acceptable to Bank.

“Boulder” has the meaning set forth in Recital C above.

“Borrowing Base” means an amount equal to:

(a)           the sum of (i) eighty percent (80%) of Net Eligible Accounts, plus
(ii) fifty percent (50%) of the applicable Obligated Group Party’s(ies’), cost
(determined on a lower of cost or market basis or on such other basis as may be
designated by Bank from time to time) of Eligible Raw Material Inventory, as
such cost may be diminished as a result of any event causing loss or
depreciation in value of Eligible Raw Material Inventory, plus (iii) sixty
percent (60%) of the applicable Obligated Group Party’s(ies’) cost

2


--------------------------------------------------------------------------------


(determined on a lower of cost or market basis or on such other basis as may be
designated by Bank from time to time) of Eligible Finished Goods Inventory, as
such cost may be diminished as a result of any event causing loss or
depreciation in value of Eligible Finished Goods Inventory, plus (iv) sixty-five
percent (65%) of the RFAC’s cost (determined on a lower of cost or market basis
or on such other basis as may be designated by Bank from time to time) of RFAC
Eligible Inventory, as such cost may be diminished as a result of any event
causing loss or depreciation in value of RFAC Eligible Inventory, plus (v) only
during the period from the Closing Date through May 15, 2008, the amount of Two
Million and No/100 Dollars ($2,000,000.00); provided, however, that in no event
shall total Eligible Inventory exceed fifty percent (50%) of the Borrowing Base,
less

(b)           undrawn amounts of outstanding letters of credit issued by Bank or
any Affiliate thereof.

“Borrowing Base Certificate” has the meaning set forth in Section 3.5 below.

“Change in Control” means any transaction or series of transactions that result
in any transfer, direct or indirect, of fifty percent (50%) or more of the
voting power of Borrower or any Guarantor, or other power to direct or cause the
direction of the management and policies of Borrower or any Guarantor, as the
case may be, or fifty percent (50%) or more of the direct or indirect beneficial
ownership of Borrower or any Guarantor, as the case may be.

“Closing Date” means the date of the closing of the Credit Facilities, which
shall be the date when all Loan Documents have been fully executed by all
parties thereto and all other conditions to closing set forth in this Agreement
and any other Loan Documents have been satisfied or waived or deferred in
writing by Bank.

“Collateral” means, collectively, all personal property business assets of the
Obligated Group now or hereafter assigned, pledged, or hypothecated to Lender as
collateral security for the Loans

“Commitment Reduction” has the meaning set forth in Section 2.2 below.

“Commitment Reduction Date” has the meaning set forth in Section 2.2 below.

“Commitment Reduction Notice” has the meaning set forth in Section 2.2 below.

“Compliance Certificate” has the meaning set forth in Section 3.5 below.

“Contra Accounts Payable” means the aggregate amounts payable to account debtors
holding Eligible Accounts.

“Covered by Insurance” is when defense of a lawsuit has been tendered to the
applicable insurance carrier under a valid insurance policy that provides
coverage with respect to the claim and has a deductible amount of less than Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00), such insurance carrier
has accepted such tender of defense, and such insurance carrier proceeds with
such defense without denying liability for any part of such claim which could
result in liability of Two Hundred Fifty Thousand and No/100 Dollars
($250,000.00) or more to Borrower or any Guarantor.

“Credit Facilities” means all extensions of credit from the Bank to Borrower or
any other Obligated Group Party, whether now existing or hereafter arising,
including but not limited to the Loans described in Recital A above.

“Default Rate” has the meaning given it in the applicable Note or other debt
instrument evidencing the particular Credit Facility; provided, however, that if
a default rate is not used or defined in the applicable Note or other debt
instrument evidencing the particular Credit Facility, “Default Rate” shall mean
a per

3


--------------------------------------------------------------------------------


annum interest rate of five percent (5%) in excess of the rate of interest
charged from time to time (the “Note Rate”) under the applicable Note or other
debt instrument evidencing the particular Credit Facility.

“EBITDA” means, for the Obligated Group for the applicable period, net income,
plus interest expense, plus income tax expense, plus depreciation expense, plus
amortization expense.

“EBITDAR” means, for the Obligated Group for the applicable period, net income,
plus interest expense, plus income tax expense, plus depreciation expense, plus
amortization expense, plus rent or lease expense.

“EDGAR System” means the Electronic Data Gathering Analysis and Retrieval System
owned and operated by the United States Securities and Exchange Commission or
any replacement system.

“Eligible Account” shall mean an account owing to any Obligated Group Party
which meets all of the following requirements at the time it comes into
existence and continues to meet the same until it is collected in full:

(i)             Sale of Goods or Services Rendered.  It arose from the
performance of services by such Obligated Group Party, or from a bona fide sale
or lease of goods on terms in effect as of the date of the Agreement as
disclosed by such Obligated Group Party to Bank; which services have been fully
performed for or which goods have been delivered or shipped to an account debtor
residing in the United States or a foreign account debtor acceptable to Bank and
supported by a letter of credit acceptable to Bank; and for which such Obligated
Group Party has genuine and complete invoices, shipping documents or receipts.

(ii)            Age and Due Date.  It is payable within ninety (90) days of the
date of invoice, and in each instance is not more than sixty (60) days past due.

(iii)           Ownership.  It is owned and assignable by such Obligated Group
Party free of all claims, encumbrances and security interests (except Bank’s
paramount security interest).

(iv)          No Defenses; Exclusions.  It is enforceable by such Obligated
Group Party and Bank against the account debtor for the amount shown as owing in
the statements furnished by Borrower to Bank; it and the transaction out of
which it arose comply with all applicable laws and regulations; it is not
subject to any setoff, retainage, contra, counterclaim, credit allowance or
adjustment except discount for prompt payment, nor has the account debtor
returned the goods or disputed liability; it does not include any service
charges; and it did not arise from a conditional sale, guaranteed sale, sale on
approval, cash sale, cash on delivery (“COD”) sale, sale or return or sale on
consignment; and it is otherwise deemed satisfactory to Bank in its sole
discretion.

(v)           Financial Condition of Account Debtor.  Neither the Obligated
Group Party nor Bank has any notice or knowledge of anything which might impair
the credit standing of the account debtor or the prospect of payment of the
account, and the account debtor is otherwise deemed satisfactory to Bank in its
sole discretion.

(vi)          Affiliates.  It is not due from an affiliate of such Obligated
Group Party, including, without limitation, (a) a parent entity; (b) a
subsidiary entity; (c) an entity controlled by any controlling owner of
Borrower; or (d) any officer, director, shareholder, employee, agent, partner,
manager, member or owner of Borrower or of any Affiliate.

(vii)         Government Receivables.  The account debtor is not the United
States or any agency or department thereof.

4


--------------------------------------------------------------------------------


(viii)        Foreign Receivables.  The account debtor is outside of the United
States, unless supported by foreign credit insurance in form and amount
acceptable to Bank in its sole discretion.

(ix)           Receivables Concentration.  “Eligible Accounts” shall not include
that portion of the account(s) due from any single account debtor, other than
Costco or Walmart/Sam’s Club, which exceeds five percent (5%) of such Obligated
Group Party’s aggregate accounts.

(x)            Cross-Age.  If the dollar amount of accounts of an account
debtor, other than Costco or Walmart/Sam’s Club, which are not Eligible Accounts
under subparagraph (ii) above exceeds ten percent (10%) of the total dollar
amount due from such account debtor (which percentage limitation may change from
time to time at Bank’s discretion), all of such account debtor’s accounts shall
be excluded from Eligible Accounts.

“Eligible Finished Goods Inventory” means, collectively, the value of each
Obligated Group Party’s, excepting RFAC’s, finished goods inventory so long as
it meets the following conditions:

(i)             Ownership.  It is owned and assignable by such Obligated Group
Party free of any title defects or all claims, encumbrances and security
interests (except Bank’s paramount security interest).

(ii)            Location.  It is permanently located at locations within the
United States which such Obligated Group Party has disclosed to the Bank and
which are acceptable to the Bank.  If the inventory is covered by a negotiable
document of title (such as a warehouse receipt) that document must be delivered
to the Bank, and if the inventory is located at any location not owned or leased
by any of the Obligated Group Parties, then Bank shall have received a Bailee’s
Letter for such inventory.

(iii)           Held for Sale; Quality.  It is held for sale or use in the
ordinary course of such Obligated Group Party business and is of good and
merchantable quality.  Inventory which is obsolete, unsalable, damaged,
defective, discontinued, in-transit, slow-moving or which has been returned by
the buyer, is not includable as part of Eligible Finished Goods Inventory. 
Display items, work-in-process and packing and shipping materials are not
includable as part of Eligible Finished Goods Inventory.

(iv)          Not on Consignment.  It is not placed on consignment.

(v)           Acceptable to Bank as Collateral.  It is otherwise acceptable to
the Bank in Bank’s reasonable discretion.

(vi)          No Grower’s Liens.  It is not subject to any Grower’s Lien, unless
Bank has received a lien waiver or subordination agreement, in form and
substance acceptable to Bank, waiving such Grower’s Lien or fully subordinating
such Grower’s Lien to Bank’s paramount security interest.

“Eligible Inventory” means, collectively, all Eligible Raw Materials Inventory,
all Eligible Finished Goods Inventory, and all RFAC Eligible Inventory.

“Eligible Raw Materials Inventory” means, collectively, the value of each
Obligated Group Party’s, excepting RFAC’s, raw materials inventory so long as it
meets the following conditions:

(i)             Ownership.  It is owned and assignable by such Obligated Group
Party free of any title defects or all claims, encumbrances and security
interests (except Bank’s paramount security interest).

(ii)            Location.  It is located at locations which such Obligated Group
Party has disclosed to the Bank and which are acceptable to the Bank.  If the
inventory is covered by a negotiable document of title (such as a warehouse
receipt) that document must be delivered to the Bank, and if the inventory is

5


--------------------------------------------------------------------------------


located at any location not owned or leased by any of the Obligated Group
Parties, then Bank shall have received a Bailee’s Letter for such inventory.

(iii)           Held for Sale; Quality.  It is held for use by such Obligated
Group Party in manufacturing or creating Eligible Finished Goods Inventory, or
for sale to third parties as raw materials, in the ordinary course of such
Obligated Group Party’s business and is of good and merchantable quality. 
Inventory which is obsolete, unsalable, damaged, defective, or discontinued, is
not includable as part of Eligible Raw Materials Inventory.  Display items,
work-in-process and packing and shipping materials are not includable as part of
Eligible Raw Materials Inventory.

(iv)          Not on Consignment.  It is not placed on consignment.

(v)           Acceptable to Bank as Collateral.  It is otherwise acceptable to
the Bank in Bank’s reasonable discretion.

(vi)          No Grower’s Liens.  It is not subject to any Grower’s Lien, unless
Bank has received a lien waiver or subordination agreement letter, in form and
substance acceptable to Bank, waiving such Grower’s Lien or fully subordinating
such Grower’s Lien to Bank’s paramount security interest.

“Events of Default” means those events of default set forth in Section 6.1
(each, an “Event of Default”).

“Facility 1” has the meaning set forth in Recital A above.

“Facility 1 Expiration Date” has the meaning set forth in Section 2.2 below.

“Facility 1 Maturity Date” has the meaning set forth in Section 2.2 below.

“Facility 1 Maximum Committed Amount” has the meaning set forth in Recital A
above.

“Facility 1 Maximum Funding Amount” means Ten Million and No/100 Dollars
($10,000,000.00).

“Facility 1 Note” has the meaning set forth in Recital B above.

“Facility 2” has the meaning set forth in Recital A above.

“Facility 2 Maturity Date” has the meaning set forth in Section 2.3 below.

“Facility 2 Note” has the meaning set forth in Recital B above.

“Facility Fee” has the meaning set forth in Section 2.6 below.

“Fee and Rate Schedule” means the tiered fee and rate schedule attached hereto
as Exhibit C.

“Fixed Charge Coverage Ratio” means, for the Obligated Group for the applicable
period, (a) EBITDAR minus cash taxes, cash dividends, and Maintenance Capital
Expenditures, divided by (b) the sum of all required principal payments (on
short and long term debt and capital leases), interest and rental or lease
expense.

“GAAP” means generally accepted accounting principles, consistently applied.

“Grower Lien” any lien on any collateral for any Credit Facility pursuant to
PACA or any other Agricultural Law.

6


--------------------------------------------------------------------------------


“Ground Lease” means that certain ground lease by and among Lyle Rader, Sue
Rader, Brad Rader and Julie Newell (formerly known as Julie Rader) and RFAC
dated as of May 17, 2007.

“Guarantor” means, each person or entity guaranteeing all or any portion of
Borrower’s obligations under the Loan Documents, or all or any portion of any
other party’s obligations under the Loan Documents, pursuant to a Guaranty,
including those parties described in Recital C above (collectively, the
“Guarantor” or “Guarantors”).  “Guarantor” also means any indemnitor under any
indemnity agreement.

“Guaranty” means, each guaranty executed or required to be executed in favor of
Bank in connection with any of the Credit Facilities, including each continuing
guaranty, payment guaranty, payment and performance guaranty, or other guaranty
or indemnity agreement (collectively, the “Guaranty” or “Guaranties”).

“Home Page” means Borrower’s corporate home page on the World Wide Web
accessible through the Internet via the universal resource locator (URL)
identified as “www.inventuregroup.net” or such other universal resource locator
that Borrower shall designate in writing to Bank as its corporate home page on
the World Wide Web.

“Hazardous Substance” means and includes any substance, material, or waste,
including asbestos, petroleum, and petroleum products (including crude oil),
that is or becomes designated, classified, or regulated as “toxic” or
“hazardous” or a “pollutant,” or that is or becomes similarly designated,
classified, or regulated, under any federal, state, or local law, regulation, or
ordinance, but does not include any such substance that is a customary and
ordinary household, cleaning, or office product used by Borrower or any tenant
or agent of Borrower, provided such use is in accordance with applicable
hazardous materials laws and regulations..

“Indemnified Costs” means all actual or threatened liabilities, claims, actions,
causes of action, judgments, orders, damages (including foreseeable and
unforeseeable consequential damages), costs, expenses, fines, penalties and
losses (including sums paid in settlement of claims and all consultant, expert
and legal fees and expenses of Bank’s counsel), including those incurred in
connection with any investigation of site conditions or any clean-up, remedial,
removal or restoration work (with respect to any property), or any resulting
damages, harm, or injuries to the person or property of any third parties or to
any natural resources, excepting those arising out of, or resulting, solely from
the applicable Indemnified Party’s gross negligence or willful misconduct.

“Indemnified Parties,” means Bank, its parent, subsidiary, and any affiliated
companies, any assignees of any of Bank’s interest in any of the Credit
Facilities or the Loan Documents, any owners of participation or other interests
in any of the Credit Facilities or the Loan Documents, and the officers,
directors, employees, and agents of each of them (each individually, an
“Indemnified Party”).

“Initial Minimum TNW Amount” means Fourteen Million Seven Hundred Fifty Thousand
and No/100 Dollars ($14,750,000.00).

“Insolvency Payments” means all monetary obligations incurred or accrued during
the pendency of any Insolvency Proceeding regardless of whether allowed or
allowable in such proceeding.

“Insolvency Proceeding” means any bankruptcy, receivership, or other voluntary
or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships.

“La Cometa” has the meaning set forth in Recital C above.

“Leverage Ratio” means, for the Obligated Group, the relationship, expressed as
a numerical ratio, between:  (a) Total Funded Debt of the Obligated Group, and
(b) EBITDA of the Obligated Group on a

7


--------------------------------------------------------------------------------


rolling four (4) quarter basis, calculated at the end of each fiscal quarter,
using the results of that fiscal quarter and each of the three (3) immediately
preceding fiscal quarters.

“Loan” and “Loans” have the meanings set forth in Recital A above.

“Loan Documents” has the meaning set forth in Recital D above.

“Maintenance Capital Expenditures” means One Million Five Hundred Thousand and
No/100 Dollars ($1,500,000.00).

“Minimum TNW Amount” means, initially, the Initial Minimum TNW Amount; provided,
however, that Bank shall have the right to increase or decrease this Initial
Minimum TNW Amount as determined by Bank based upon the post-Rader Acquisition
consolidated balance sheet of Borrower that Borrower is required to promptly
deliver to Bank; provided further, however, that the Minimum TNW Amount shall be
increased annually, as of the end of each fiscal year of Borrower, by an amount
equal to fifty percent (50%) of Borrower’s consolidated positive net income in
accordance with GAAP.

“Net Eligible Accounts” means the sum of (a) all Eligible Accounts, less (b) all
Royalties Payable, less (c) all Contra Accounts Payable.

“New Facility 1 Maximum Committed Amount” has the meaning set forth in Section
2.2 below.

“Notes” means all promissory notes, instruments, reimbursement agreements, or
other contracts or agreements evidencing the terms and conditions of the
Obligations, including the Facility 1 Note and the Facility 2 Note.

“Obligations” or “obligations” means all obligations, indebtedness, and
liabilities of Borrower to Bank, or any of Bank’s Affiliates, successors or
assigns, of every kind and nature, including but not limited to all loans,
advances, drafts, overdrafts, checks, promissory notes, and all other debts,
liabilities, and obligations of every kind owning by Borrower to Bank, whether
direct or indirect, voluntary or involuntary, due or not due, absolute or
contingent, liquidated or unliquidated, of the same or a different nature,
whether now existing or hereafter incurred or created, or whether incurred
directly or acquired by Bank by assignment or otherwise, including interest
thereon and all costs, expenses, and reasonable attorney’s fees (including the
fees of in-house counsel) paid or incurred by Bank at any time before or after
judgment in attempting to collect any of the foregoing, to realize on any
collateral securing any of the foregoing, to realize on any guaranty or
indemnity executed in connection with the foregoing, and to enforce this
Agreement.  The “Obligations” specifically include, but are not limited to, all
indebtedness of Borrower to Bank under the Credit Facilities, and all advances
made by Bank to or for the benefit of Borrower thereunder, and Surrendered
Payments.  In the event that Bank makes any Surrendered Payment, including
pursuant to a negotiated settlement, the Surrendered Payments shall immediately
and automatically without any further action required on behalf of Bank or any
other party, be reinstated as Obligations, regardless of whether this Agreement
has been terminated, cancelled, or released pursuant to its terms or otherwise
and regardless of whether Bank has surrendered, terminated, cancelled, or
released this Agreement prior to returning any Surrendered Payments.  Unless
Borrower shall have otherwise agreed in writing, for the purposes of this
Agreement, “Obligations” shall not include “consumer credit” subject to the
disclosure requirements of the Federal Truth in Lending Act or any regulations
promulgated thereunder.

“Obligated Group” and “Obligated Group Parties” shall mean, collectively, (a)
Borrower, (b) La Cometa, (c) PBC, (d) Tejas, (e) Boulder, (f) BN Foods, and (g)
RFAC (each, individually, an “Obligated Group Party”).

“PACA” means the Perishable Agricultural Commodities Act, as such may be
amended, recodified, and in effect from time to time.

8


--------------------------------------------------------------------------------


“Patriot Act” has the meaning set forth in Section 8.22 below.

“Payment” and “Payments” have the meaning set forth in Section 2.7 below.

“PBC” has the meaning set forth in Recital C above

“Plan” has the meaning set forth in Section 4.10 below.

“Rader Acquisition” means the acquisition by RFAC and/or the other Obligated
Group Parties, of all or a portion of the assets of RADER FARMS, INC., which
acquisition is being financed in part with the proceeds of the Credit
Facilities.

“Rader Acquisition Assets” means all business assets of RADER FARMS, INC. being
acquired by RFAC and/or the other Obligated Group Parties as part of the Rader
Acquisition.

“RE Deed of Trust” means that certain Leasehold Deed of Trust, with Assignment
of Rents, Security Agreement, and Fixture Filing, executed by RFAC, as Trustor,
for the benefit of Bank, as Beneficiary granting a first- priority lien on
Lessee’s Rights under the Ground Lease, subject only to such title exceptions as
are approved by Bank, which (a) secures the RE Loan Agreement and all
obligations of Borrower in connection with the RE Loan, and (b) also secures all
obligations of Borrower in connection with the Loans.

“RE Loan” means that certain loan anticipated to be made by Bank to Borrower, in
the approximate amount of Four Million and No/100 Dollars ($4,000,000.00)
pursuant to the RE Loan Agreement.  The Loans and the RE Loan shall be
cross-collateralized and cross-defaulted.

“RE Loan Agreement” means that certain loan agreement between Borrower and Bank
evidencing the RE Loan, which shall be in form and substance acceptable to Bank.

“RE Loan Closing Date” means the date of recordation of the RE Deed of Trust or
such earlier date when any RE Loan proceeds as funded by Bank to Borrower or for
Borrower’s benefit.

“RE Loan Documents”  means all documents which evidence, guarantee, secure, or
otherwise pertain to the RE Loan, including but not limited to the RE Loan
Agreement, the RE Deed of Trust, and any other security instrument or agreement
securing the RE Loan.

“Request for Credit” means a written request signed by Borrower requesting a
disbursement of funds under this Agreement (or a telephonic, telefax, or
electronic mail request as allowed pursuant to the terms of this Agreement),
together with such documentation and information as Bank may require and meeting
the requirements set forth in this Agreement and the other Loan Documents.

“Requirements” means all existing and future laws, regulations, orders, codes,
restrictions, and requirements of, and all permits and approvals from, and
agreements with and commitments to, all governmental, judicial, or legal
authorities having jurisdiction over Borrower’s and/or any other Obligated Group
Party’s business.

“RFAC” has the meaning set forth in Recital C above

“RFAC Eligible Inventory”  means, collectively, the value of RFAC’s inventory so
long as it meets the following conditions:

(i)             Ownership.  It is owned and assignable by RFAC free of any title
defects or all claims, encumbrances and security interests (except Bank’s
paramount security interest).

9


--------------------------------------------------------------------------------


(ii)            Location.  It is permanently located at locations which RFAC has
disclosed to the Bank and which are acceptable to the Bank.  If the inventory is
covered by a negotiable document of title (such as a warehouse receipt) that
document must be delivered to the Bank, and if the inventory is located at any
location not owned or leased by any of the Obligated Group Parties, then Bank
shall have received a Bailee’s Letter for such inventory.

(iii)           Held for Sale; Quality.  It is held for sale or use in the
ordinary course of RFAC’s business and is of good and merchantable quality. 
Inventory which is obsolete, unsalable, damaged, defective, discontinued,
in-transit, or slow-moving or which has been returned by the buyer, is not
includable as part of RFAC Eligible Inventory.  Display items, work-in-process
and packing and shipping materials are not includable as part of RFAC Eligible
Inventory.

(iv)          Not on Consignment.  It is not placed on consignment.

(v)           Acceptable to Bank as Collateral.  It is otherwise acceptable to
the Bank in Bank’s reasonable discretion.

(vi)          No Grower’s Liens.  It is not subject to any Grower’s Lien, unless
Bank has received a lien waiver or subordination agreement letter, in form and
substance acceptable to Bank, waiving such Grower’s Lien or fully subordinating
such Grower’s Lien to Bank’s paramount security interest.

“Royalties Payable” means, the aggregate of all accrued and unpaid royalties
payable of the Obligated Group as show on Borrower’s consolidated balance sheet.

“Security Agreement” means any pledge, assignment, or grant of a security
interest in favor of Bank of all or any portion of the Obligated Group’s assets,
including the assignment and security interest created in favor of Bank pursuant
to that certain Security Agreement (Blanket - All Business Assets) being
executed by each Obligated Group Party in favor of Bank dated of even date
herewith.  Each Security Agreement shall be in form and substance acceptable to
Bank.

“Subject Party” means, for any and all financial covenants set for this
Agreement, the subject party (i.e., Borrower, Guarantor, Obligated Group, or
other applicable party) or each subject party, as the context may require, with
respect the particular covenant.  For any Subject Party who does not have a
separate fiscal year end for tax reporting purposes, the fiscal year will be
deemed to be the calendar year.

“Surrendered Payments” means, collectively, the amount of any payments made to
Bank or any other party on behalf of Borrower or any other Obligated Group Party
(including payments resulting from liquidation of collateral) which are
recovered from the Bank by a trustee, receiver, creditor, or other party
pursuant to applicable federal or state law.

“Swap Contract” means, individually and collectively, as the context may
require, any rate lock agreement or interest rate protection agreement, such as
any rate lock agreement, interest rate swap agreement, the International Swaps
and Derivatives Association, Inc. Master Agreement, or similar agreement or
arrangements now existing or hereafter entered into by Borrower and/or any other
Obligated Group Party and Bank in connection with one or more of the Credit
Facilities, to hedge the risk of variable rate interest volatility or
fluctuations in interest rates, as any such agreement or arrangement may be
modified, supplemented and in effect from time to time.

“Swap Payments” has the meaning set forth in Section 5.1.

“Tangible Net Worth” means (1) the total of all assets properly appearing on the
consolidated balance sheet of Borrower (i.e. of the Obligated Group) in
accordance with GAAP, less (2) the sum of (i) the book amount of all such assets
which would be treated as intangibles under GAAP, including, without

10


--------------------------------------------------------------------------------


limitation, all such items as goodwill, trademarks, trademark rights, trade
names, trade name rights, brands, copyrights, patents, patent rights, licenses,
deferred charges and unamortized debt discount and expenses, (ii) any write-up
in the book value of any such assets resulting from a revaluation thereof
subsequent to the date of the Agreement, (iii) all reserves which have not
already been deducted in calculating total assets on Borrower’s consolidated
balance sheet, including reserves for depreciation, depletion, insurance, and
inventory valuation, but not including contingency reserves not allocated for
any particular purpose and not deducted from assets, (iv) the amount, if any, at
which any shares of stock of Borrower or any other Obligated Group Party appear
on the asset side of such balance sheet, (v) all liabilities of Borrower or any
other Obligated Group Party shown on such balance sheet, (vi) all investments in
foreign affiliates and non-consolidated domestic affiliates, and (vii) all
accounts or notes due to Borrower or any other Obligated Group Party from any
shareholder, director, officer, employee or affiliate of Borrower or any other
Obligated Group Party or from any relative of such party.

“Tejas” has the meaning set forth in Recital C above.

“Total Funded Debt” means, for the Obligated Group for the applicable period,
the sum of (a) outstanding borrowings under the Credit Facilities and the Real
Estate Loan, plus (b) the face amount of issued and outstanding letters of
credit, plus (c) the aggregate outstanding principal balance of all other
indebtedness for borrowed money, including capital lease obligations, plus (d)
the aggregate of all guaranties executed by Borrower or any other Obligated
Group Party.

“Unmatured Event of Default” means an event that, with notice or the passage of
time, or both, could become an Event of Default.

“Unused Commitment Fee” has the meaning set forth in Section 2.2.

1.             Conditions Precedent to Closing and Disbursements.

1.1          Conditions to Closing.  Before Bank becomes obligated to close the
Loans herein contemplated or make any disbursement under this Agreement, the
following closing conditions shall have been satisfied at Borrower’s sole cost
and expense in a manner acceptable to Bank in its sole and absolute discretion.
No waiver of any closing condition is effective unless expressly made in writing
by Bank.

(a)           Financial Statements of Borrower and Other Financial Information;
Pro Forma Financial Statements and Information.

(i)            Borrower shall have delivered to Bank all financial statements
and other financial information currently required under the Loan Documents,
certified as being true, correct, and complete in all material respects by an
authorized officer of Borrower or other applicable parties.  All such financial
information shall be prepared on a consolidated basis with the other Obligated
Group Parties.

(ii)           Borrower shall deliver to Bank (1) pro forma financial statements
giving effect to the Rader Acquisition, which demonstrate, in the Bank’s
reasonable judgment, together with all other information then available to the
Bank, that each Obligated Group Party can repay its debts and satisfy its other
obligations as and when they become due, and can comply with the financial
covenants contained in this Agreement, (2) such information as the Bank may
reasonably request to confirm the tax, legal, and business assumptions made in
such pro forma financial statements, (3) filed form 10-K financial statements
for the fiscal period ended December 30, 2006, and (4) audited financial
statements for RADER FARMS, INC. for its prior two (2) fiscal years.

11


--------------------------------------------------------------------------------


(b)           Organizational Documents and Certificates.  Borrower shall have
delivered to Bank, for each party to each of the Loan Documents:

(i)            All organization documents and evidence of due formation and good
standing requested by Bank in its sole and absolute discretion.

(ii)           All resolutions, certificates of authority, incumbency
certificates, or other evidence of authorization requested by Bank in its sole
and absolute discretion.

(iii)          Evidence of such party’s Federal Tax Identification Number.

(iv)          An Article 9 Certificate in form and substance acceptable to Bank.

(c)           Loan Documents and Other Items.  Borrower shall have duly executed
or obtained the due execution of, and delivered to Bank, all Loan Documents and
other items required by Bank to be executed in connection with the Loans,
including but not limited to this Agreement, the Note, the Security Agreement
required hereunder, UCC-1 financing statements, and any and all other such
documentation otherwise required by Bank to fulfill the purposes of this
Agreement.

(d)           Security Interests Perfected.  Bank’s security interest in all
property pledged as collateral security for the Loans, as described in one or
more Security Agreements executed by Borrower, and/or any third party pledgor,
in favor of Bank, shall have been duly perfected in a first-priority lien
position, except for the Approved Existing Lien Collateral, wherein Bank’s
security interest shall have been duly perfected in a second-priority lien
position subject only to the applicable Approved Existing Liens.

(e)           Insurance.  Borrower shall have provided evidence that there is in
effect all insurance required by Bank pursuant to this Agreement and the other
Loan Documents, written by insurers, and in form and in amount satisfactory to
Bank in its sole and absolute discretion.

(f)            Accounts Opened.  Borrower shall have opened all accounts
required pursuant to the Loan Documents, if any.

(g)           Fees.  Borrower shall have paid to Bank, in immediately available
funds, all fees and costs called for under this Agreement or by any Loan
commitment letter, including but not limited to the Facility Fee.

(h)           No Default.  No event shall have occurred and be continuing which
would constitute a default or Event of Default (as defined in the applicable
document) or an Unmatured Event of Default under any of the Loan Documents.

(i)            No Material Adverse Change.  Bank shall have received evidence
acceptable to Bank, including the financial and other information described in
Section 1.1(a) above, and shall have determined that (i) there has been no
material adverse change in the financial condition of Borrower and/or any other
Obligated Group Party since the most current financial statements and other
financial information given to Bank by Borrower, except as disclosed in writing
to Bank and found acceptable to Bank in its sole and absolute discretion, and
(ii) the Rader Acquisition will not cause a material adverse change in the
financial condition of Borrower and/or any other Obligated Group Party.

(j)            No Litigation.  Bank shall have received evidence acceptable to
Bank, and shall have determined, that no litigation or other action,
proceedings, or investigation is pending against Borrower or any other Obligated
Group Party, except for those previously disclosed by Borrower to Bank in
writing, and Bank shall have determined that no such litigation or other action,
proceedings, or

12


--------------------------------------------------------------------------------


investigation exists that could result in a material adverse change in
Borrower’s or and/or any other Obligated Group Party’s financial condition,
operations, or ability to timely perform any of their respective obligations
under the Loan Documents.

(k)           Third Party Consents.  Bank shall have received, reviewed and
approved evidence acceptable to Bank that all third party consents and approvals
have been obtained to allow Borrower and/or any other Obligated Group Party, as
the case may be, to complete the Rader Acquisition, close the Loans and perform
under the Loan Documents, and close the RE Loan and perform under the RE Loan
Documents when such are fully executed.

(l)            Opinion Letters.  Borrower has delivered to Bank a favorable
opinion from independent counsel, opining to such matters as Bank may require,
in form and substance satisfactory to Bank in its sole and absolute discretion,
by counsel acceptable to Bank for Borrower and/or any other parties to the Loan
Documents.

(m)          Rader Acquisition.  Bank has received evidence acceptable to Bank
in its sole and absolute discretion that the Rader Acquisition has closed and
all Rader Acquisition Assets have been acquired by and transferred to RFAC free
and clear of liens and encumbrances other than the Approved Existing Liens, and
that the Ground Lease has been acquired by and transferred to RFAC free and
clear of liens and encumbrances other than those approved by Bank.

(n)           Miscellaneous.  Borrower shall have delivered to Bank any other
item reasonably deemed necessary by Bank and shall have fulfilled any other
condition reasonably required by Bank to fulfill the intention of this Agreement
and any Loan commitment issued to Borrower.

1.2          Conditions to Each Disbursement.  Before Bank becomes obligated to
make any disbursement of funds or to extend any credit or make any financial
accommodation under this Agreement, the following conditions shall have been
satisfied at Borrower’s sole cost and expense in a manner acceptable to Bank in
its sole and absolute discretion.  No waiver of any condition is effective
unless expressly made in writing by Bank.

(a)           Closing Conditions.  All closing conditions set forth above shall
have been satisfied, and shall be and remain satisfied as of the date of any
disbursement of funds or extension any credit, or shall have been waived or
deferred by Bank in its sole and absolute discretion.

(b)           Request for Credit.  For each disbursement or extension of credit
under this Agreement, Bank shall have received a complete and accurate Request
for Credit from Borrower as described below, and Bank shall have determined that
all conditions contained in this Agreement to the disbursement set forth in the
Request for Credit have been met.

(c)           Representations.  All representations and warranties of Borrower
and the other Obligated Group Parties under this Agreement and the other Loan
Documents shall be true and correct in all material respects on and as of the
date of any disbursement of funds or extension any credit.

(d)           Closing of Real Estate Loan Prior to Disbursements in Excess of
Maximum Funding Amount.  Prior to any advance of Loan funds under Facility 1 in
excess of the Facility 1 Maximum Funding Amount, the RE Loan shall have closed,
the RE Deed of Trust shall have been recorded in the applicable public records,
and all conditions to closing and disbursement set forth in the RE Loan
Documents shall have been satisfied by Borrower or any other applicable
Obligated Group Party (or waived in writing by Bank) as determined by Bank in
its sole and absolute discretion.

13


--------------------------------------------------------------------------------


2.             Credit Facilities.

2.1          Scope.  The agreement governs Facility 1 and Facility 2, and covers
other Credit Facilities, unless otherwise agreed to in writing by Bank and
Borrower or prohibited by applicable law.  If Bank and Borrower have entered
into, or in the future enter into, a separate agreement regarding any Credit
Facility other than Facility 1 and Facility 2, in the event of a conflict
between the terms of this Agreement and the terms of the other separate written
loan agreement or other agreement as to such Credit Facility, the terms of that
separate agreement as to such Credit Facility shall control.

2.2          Facility 1 - Revolving Line of Credit Loan.

(a)           Revolving Line of Credit.  Facility 1 is a revolving line of
credit with a within line facility for letters of credit.  During the
availability period, Borrower may repay principal amounts and reborrow them. 
Borrower agrees not to permit the outstanding principal balance of Facility 1
plus the outstanding amounts of any letters of credit, including amounts drawn
on letters of credit and not yet reimbursed, to exceed the Facility 1 Maximum
Committed Amount, as such may be reduced pursuant to Section 2.2(h) below.  If
Borrower exceeds this limit, Borrower will immediately pay the excess to Bank
upon Bank’s demand.  Bank may apply payments received from Borrower under this
Section to the obligations of Borrower to Bank in the order and the manner as
Bank, in its discretion, may determine.

(b)           Availability; Borrowing Base.  Availability under the Facility 1
line of credit will be governed by a borrowing base formula, and is available
between the date of this Agreement and June 30, 2011 (the “Facility 1 Expiration
Date”) unless Borrower is in default.  The outstanding principal balance of
Facility 1 plus the outstanding amounts of any letters of credit, including
amounts drawn on letters of credit and not yet reimbursed under Facility 1,
shall not exceed the Borrowing Base.  Borrower will provide Bank with
information regarding the Borrowing Base in such form and at such times as Bank
may request.

(c)           Maturity Date.  The maturity date of Facility 1 is June 30, 2011
(the “Facility 1 Maturity Date”).  All sums owing under Facility 1 shall be due
and payable no later than the Facility 1 Maturity Date.

(d)           Facility 1 Interest Rate and Repayment Terms.  All advances under
Facility 1 shall bear interest at the interest rate set forth in the Facility 1
Note.  The Borrower shall repay Facility 1 pursuant to the terms of the Facility
1 Note.

(e)           Facility 1 Maximum Funding Amount Limitation.  Notwithstanding
anything herein to the contrary, Lender shall not be obligated to make any
advance of Loan funds under Facility 1 in excess of the Facility 1 Maximum
Funding Amount unless and until the RE Loan has closed, the RE Deed of Trust has
been recorded in the applicable public records, and all conditions to closing
and disbursement set forth in the RE Loan Documents have been satisfied by RFAC
and/or the other applicable Obligated Group Parties (or waived in writing by
Bank) as determined by Bank in its sole and absolute discretion.

(f)            Unused Commitment Fee.  Borrower shall pay to Bank an unused
commitment fee (the “Unused Commitment Fee”) on the average daily unused portion
of Facility 1 (i) for the calendar quarters ending June, 30, 2007, September 30,
2007, December 31, 2007, March 31, 2008, and June, 30, 2008, at the rate of
fifteen-hundredths of one percent (0.15%) (15 basis points) per annum, and (ii)
for each calendar quarter thereafter, at the tiered rate determined in
accordance with Fee and Rate Schedule attached hereto as Exhibit C, such fee
calculated quarterly and payable in arrears by Borrower, in immediately
available funds, within fifteen (15) days after the end of each calendar quarter
for which the fee is owing.

14


--------------------------------------------------------------------------------


(g)           Voluntary Commitment Reductions.  Borrower may elect to
voluntarily permanently reduce the Facility 1 Maximum Committed Amount and the
remaining available line of credit (each, a “Commitment Reduction”) from time to
time so long as all of the following conditions are satisfied as determined by
Bank in its sole and absolute discretion, unless otherwise waived in writing by
Bank:

(i)            Notice of Election to Reduce Commitment.  Borrower shall deliver
to Bank, at least ten (10) days prior to the requested effective date of such
Commitment Reduction (the “Commitment Reduction Date”), a written notice of
Borrower’s election to make the Commitment Reduction (a “Commitment Reduction
Notice”) in form and substance satisfactory to Bank in its reasonable
discretion.  The Commitment Reduction Notice shall specify (1) the requested
Commitment Reduction Date, which shall be not less than ten(10) days nor more
than thirty (30) days after the date of the Commitment Reduction Notice, (2) the
amount of the Facility 1 Maximum Committed Amount immediately after the
Commitment Reduction (the “New Facility 1 Maximum Committed Amount”), (3)
Borrower’s agreement that the outstanding principal balance of Facility 1 plus
the outstanding amounts of any letters of credit, including amounts drawn on
letters of credit and not yet reimbursed shall not exceed the New Facility 1
Maximum Committed Amount as of the Commitment Reduction Date, and (4) that such
Commitment Reduction to the new reduced Facility 1 Maximum Committed Amount
shall be a permanent reduction to the Facility 1 Maximum Committed Amount and
the remaining availability under the line of credit.

(ii)           Outstanding Balance; Principal Paydown.  The outstanding
principal balance of Facility 1 plus the outstanding amounts of any letters of
credit, including amounts drawn on letters of credit and not yet reimbursed,
shall not exceed the New Facility 1 Maximum Committed Amount.  If the
outstanding principal balance of Facility 1 plus the outstanding amounts of any
letters of credit, including amounts drawn on letters of credit and not yet
reimbursed, exceeds the New Facility 1 Maximum Committed Amount, Borrower shall
make a principal payment on or before the Commitment Reduction Date to pay down
Facility 1 to the New Facility 1 Maximum Committed Amount, and the Facility 1
Maximum Committed Amount will not be so reduced unless and until such principal
payment to pay down Facility 1 to the New Facility 1 Maximum Committed Amount is
made.

(iii)          No Default.  Unless otherwise agreed in writing by Bank, no
default or Event of Default (as defined in the applicable document), or
Unmatured Event of Default shall have occurred and be continuing under any of
the Loan Documents, and if the RE Loan has closed, no default or Event of
Default (as defined in the applicable document), or Unmatured Event of Default
shall have occurred and be continuing under the RE Loan.

(h)           Letters of Credit.   This line of credit may be used for
financing:

(i)            Commercial letters of credit or standby letters of credit but not
to extend beyond the Facility 1 Expiration Date.  Each commercial letter of
credit will require drafts payable at sight.

(ii)           The amount of the letters of credit outstanding at any one time
(including amounts drawn on the letters of credit and not yet reimbursed) may
not exceed One Million and No/100 Dollars ($1,000,000.00).

(iii)          For each letter of credit issued hereunder, Borrower shall pay to
Bank an annual non-refundable letter of credit fee, payable in advance, in
accordance with the Fee and Rate Schedule attached hereto as Exhibit C.

With respect to any letter of credit issued pursuant to this Agreement, Borrower
agrees as follows:

15


--------------------------------------------------------------------------------


(1)           Any sum drawn under a letter of credit may, at the option of the
Bank, be added to the principal amount outstanding under Facility 1.  The amount
will bear interest and be due as described elsewhere in this Agreement and the
Facility 1 Note.

(2)           Upon the occurrence of a default or Event of Default (as defined
in that document, subject to applicable notice and cure periods) under any of
the Loan Documents, Borrower shall immediately prepay and make Bank whole for
any outstanding letters of credit.

(3)           The issuance of any letter of credit or any amendment to any
letter of credit is subject to the Bank’s prior written approval and shall be in
form and substance acceptable to Bank and in favor of a beneficiary acceptable
to Bank.

(4)           Borrower shall sign Bank’s form of Application and Agreement for
Commercial Letter of Credit or Application and Agreement for Standby Letter of
Credit and such other related documents reasonably requested by Bank.

(5)           Borrower shall pay any issuance and/or other fees that Bank
notifies Borrower will be charged for issuing and processing any letter of
credit for Borrower.

(6)           Borrower shall allow Bank to automatically charge the Account for
applicable fees, discounts, and other charges related to any letter of credit
issued hereunder.

2.3          Facility 2 - Term Loan.

(a)           Term Loan.  Facility 2 is a term loan.  The Facility 2 Loan Amount
shall be disbursed concurrently with the closing of the Loans in a single
disbursement (unless otherwise agreed by Bank).  Borrower may not reborrow
principal amounts repaid under Facility 2.

(b)           Maturity Date.  The maturity date of Facility 2 is May 31, 2014
(the “Facility 2 Maturity Date”).  All sums owing under Facility 2 shall be due
and payable no later than the Facility 2Maturity Date.

(d)           Facility 2 Interest Rate and Repayment Terms.  All advances under
Facility 2 shall bear interest at the interest rate set forth in the Facility 2
Note.  Borrower shall repay Facility 2 pursuant to the terms of the Facility 2
Note.

2.4          Disbursements.

(a)           Disbursement to Pay Fees and Costs; Debit of Loans at Closing. 
Acting in its reasonable discretion, Bank may use loan funds to pay fees owing
to Bank, interest on the Credit Facilities, legal fees and expenses of Bank’s
attorneys which are payable by Borrower, and such other sums as may be owing
from time to time by Borrower to Bank with respect to the Credit Facilities, all
without further notice to or authorization by Borrower.  Bank at its option may
make any such payment on Borrower’s behalf by (a) debiting loan funds in the
amount of the payment and disbursing such amount to itself, or (b) disbursing
all or part of the payment amount into the Account (if any), and then either
debiting the Account (if any) or invoicing Borrower in the amount of the
payment(s).  As of the day the Loans close, Bank is authorized to make payments
on Borrower’s behalf by debiting loan funds and disbursing such amounts to
itself for all costs and expenses payable by Borrower to Bank pursuant to the
terms of this Agreement, if such have not been received by Bank in immediately
available funds directly from Borrower’s own funds.

16


--------------------------------------------------------------------------------


(b)           Interest on Disbursements.  Interest on each disbursement, whether
initiated by Borrower or Bank, shall be payable from the time Bank debits loan
funds in the amount of such disbursement.

(c)           Requests for Credit.   Each request for an extension of credit
will be made in writing in a manner acceptable to the Bank, or by another means
acceptable to the Bank (each, a “Request for Credit”).  Borrower authorizes
either STEVE WEINBERGER or ERIC KUFEL to sign all Requests for Credit and other
documents in connection with the administration of the Credit Facilities. 
Borrower represents and warrants to Bank that the following signatures are
specimen signatures of the persons named in the preceding sentence:

/s/ Steve Weinberger

 

/s/ Eric Kufel

 

Steve Weinberger

 

Eric Kufel

 

(d)           Disbursements Into Account.  Unless Bank and Borrower have
otherwise agreed in writing, Bank shall make disbursements into the Account.

(e)           Telephone, Telecopy, or Electronic Mail Authorization.

(i)            The Bank may honor telephone, telecopy, or electronic mail
instructions for advances or repayments given by any person authorized to sign a
Request for Credit pursuant to the terms of this Agreement, or any one of the
individual signer(s) of this Agreement, or a person or persons authorized by any
person authorized to sign a Request for Credit pursuant to the terms of this
Agreement or any one of the signer(s) of this Agreement.

(ii)           Borrower hereby indemnifies, defends, and holds Bank and all
Indemnified Parties harmless for, from, and against all liability, loss, and
costs in connection with any act resulting from telephone, telecopy, or
electronic mail instructions it reasonably believes are made by any person
authorized to sign a Request for Credit pursuant to the terms of this Agreement,
or by one of the individual signer(s) of this Agreement, or by a person or
persons authorized by any person authorized to sign a Request for Credit
pursuant to the terms of this Agreement or any one of the signer(s) of this
Agreement, or by any other individual authorized by Borrower to give such
instructions.  This indemnity shall survive the termination of Agreement and/or
the payment in full of any and all Credit Facilities.

2.5          Disbursement Conditions.

(a)           Fulfillment of Conditions.  Bank need not make any disbursement
under any of the Credit Facilities until Borrower fulfills all conditions of the
Loan Documents, at Borrower’s sole cost and expense and in a manner acceptable
to Bank in it sole and absolute discretion (unless another standard is
specified) including the closing and disbursement conditions set forth in
Section 1 above.  If Bank makes a disbursement before fulfillment of one or more
required conditions, that disbursement alone shall not be a waiver of such
conditions, and Bank reserves the right to require their fulfillment before
making any subsequent disbursements.  Bank shall have no obligation to disburse
any loan funds or make an financial accommodations to or for Borrower if an
Event of Default has occurred or an Unmatured Event of Default has occurred and
is continuing.

(b)           Deferral of Conditions; Conditions Subsequent.  If Borrower has
not fulfilled all closing and disbursement conditions prior to the date set for
closing the Loans, Bank, at its option, may close the Loan and may disburse some
or all loan funds subject to Borrower’s compliance with any or all such
condition(s) as conditions subsequent to the closing.  In such event, Bank shall
notify Borrower of

17


--------------------------------------------------------------------------------


the conditions subsequent that must be met and the time period(s) within which
Borrower is required to comply.  If no time period for compliance is specified
by Bank as to any condition subsequent, then Borrower shall comply with such
condition subsequent within thirty (30) days of the date of closing of the
Loans.  Failure of Borrower to comply with all conditions subsequent within the
applicable time periods shall be an Event of Default hereunder.

2.6          Facility Fee.  Borrower shall pay to Bank in immediately available
funds (unless paid from Loan funds as specifically set forth below), on or prior
to the closing of the Loans, a closing and facility fee (the “Facility Fee”) in
an amount equal to Twenty Thousand and No/100 Dollars ($20,000.00).

2.7          Automatic Deduction.

(a)           Payments and Fees.  Borrower agrees that payments and fees due
from Borrower to Bank on the Notes and/or pursuant to the terms of this
Agreement or other Loan Documents (each a “Payment” and collectively,
“Payments”), including any Unused Commitment Fees due hereunder, will be
deducted automatically on the due date from the Account.

(b)           Date of Debit.  Bank will debit the Account on the dates that
Payments become due.  If a due date does not fall on a Banking Day (as such term
is defined in the Note), Bank will debit the Account on the first Banking Day
following the due date.

(c)           Maintenance of Funds.  Borrower will maintain sufficient funds in
the Account on the dates Bank enters debits authorized by this Agreement.  If
there are insufficient funds in the Account on the date Bank enters any debit
authorized by this Agreement, the debit will be reversed.

(d)           Security.  Borrower hereby grants to Bank a security interest in
the Account, and any other accounts from which Borrower may hereafter authorize
Bank to debit payments due on the Credit Facilities, for the purpose of securing
the payment of amounts Bank is authorized to deduct from the Account or such
other accounts.  The security interest is granted only to the extent of such
authorized deductions, and does not create a lien to secure any other obligation
owed by Borrower to Bank, whether under this Agreement or otherwise.

2.8          Collateral Security.

(a)           Collateral.  The Credit Facilities shall be secured by all of the
following:

(i)            Business Assets.  A first-priority security interest in all
business assets of the Obligated Group, including but not limited to all Rader
Acquisition Assets being purchased by RFAC as part of the Rader Acquisition, as
more particularly described in one or more Security Agreements; provided,
however, that as to any business assets subject to an Approved Existing Lien,
Bank shall obtain a second-priority security interest, subject only to the
Approved Existing Lien; provided further, however, that with respect to any
vehicles currently owned by any being purchased as part of the Rader Acquisition
Assets, no lien of Bank on the certificates of title for such vehicles shall be
required.

(ii)           Accounts.  An assignment of, and first-priority security interest
in the Account and all other accounts of Borrower, and all funds contained or
deposited therein.

(iii)          Swap Contract Payments.  An assignment of, a lien on, and
first-priority security interest in all payments due at any time and from time
to time from Bank to Borrower under any Swap Contract.

18


--------------------------------------------------------------------------------


(b)           Release of Collateral.  Unless otherwise agreed in writing by
Bank, Bank’s security interest in all collateral for the Loan shall be released
by Bank when the Credit Facilities are paid in full and no further credit or
financial accommodations are available to Borrower thereunder unless such
collateral also serves as collateral for other indebtedness of Borrower or any
other party to Bank; provided, however, that if there is any conflict in the
release terms contained in any security agreement, assignment, or other security
instrument as to the terms upon which the Bank’s security interest in the
collateral described in that document (or any portion thereof) shall be
terminated and/or released, and the terms of this Section, then the terms of any
such security agreement, assignment, or other security instrument shall control
and govern the collateral described therein.

(c)           Collateral Documents.  Borrower and each other Obligated Group
Party agrees to execute and/or authorize, as the case may be, any and all
documents, including security agreements and financing statements, as Bank may
reasonably request in order to create, perfect, or continue the security
interests described above.

(d)            Cross-Collateralization; Payment Application.

(i)             Borrower and each other Obligated Group Party understands and
acknowledges that certain collateral will secure both Facility 1 and Facility 2,
and may secure other Obligations (which will include the RE Loan effective as of
the RE Loan Closing Date), and thus Facility 1 and Facility 2 (and any other
secured Obligations) will be cross-collateralized by such collateral.  Without
limitation, at the closing of the Credit Facilities the Security Agreement(s)
executed by Borrower and/or the other Obligated Group Parties covering the
collateral described therein will cover all Obligations, including Facility 1
and Facility 2, and thus Facility 1 and Facility 2 will be cross-collateralized
by such collateral.

(ii)           Borrower and each other Obligated Group Party agrees that all
involuntary payments and prepayments by liquidation of all or any portion of
such collateral, through foreclosure or otherwise, shall be applied to
Borrower’s obligations under the Loan Documents, and any other Obligations
secured thereby, in such order and manner as Bank shall determine in its sole
and absolute discretion.

(iii)          Borrower and each other Obligated Group Party understands and
agrees that, unless otherwise agreed in writing by Bank, (i) Bank may direct the
order and manner of any sale of all or any part of the collateral held for any
Credit Facility, and Bank may also bid at any such sale, and (ii) Bank may apply
any proceeds of any collateral to payment of Facility 1 and Facility 2 (and any
other secured Obligations) in such manner, order, and priority as Bank may
elect, whether or not those obligations are guaranteed by any Guaranty or
secured by other collateral at the time of the application.

(iv)         Each of Borrower, RFAC, and each other Obligated Group Party
understands and acknowledges that, effective as of the RE Loan Closing Date, (i)
the RE Loan Deed of Trust encumbering the real and personal property described
therein (the “RE Property”) will secure the RE Loan and will also secure
Facility 1 and Facility 2, thus the RE Loan and Facility 1 and Facility 2 will
be cross-collateralized by the RE Property, (ii) the Security Agreement(s)
covering Borrower’s and each other Obligated Group Party’s business assets,
including the Rader Acquisition Assets, will secure both the RE Loan and the
Credit Facilities (and other indebtedness described therein), thus the Credit
Facilities and the RE Loan will also be cross-collateralized by the collateral
described in the Security Agreement(s).  All other collateral for the RE Loan,
if any, will also secure the Credit Facilities.  All other collateral for the
Credit Facilities, if any, will also secure the RE Loan.

19


--------------------------------------------------------------------------------


(v)          Each of Borrower, RFAC, and each other Obligated Group Party agrees
that all involuntary payments and prepayments by liquidation of the RE Property,
or any portion thereof, as collateral under the RE Deed of Trust, through
foreclosure or otherwise, shall be applied (i) first, to Borrower’s obligations
under the RE Loan Documents; and (ii) then, to Borrower’s obligations under the
Loan Documents and any other Obligations secured thereby in such order and
manner as Bank shall determine in its sole and absolute discretion.

2.9          Termination of Existing Revolving Line of Credit.  As a material
condition and a material consideration of the making of the Loans, Borrower
hereby agrees that the existing revolving line of credit loan made pursuant to
that certain Loan Agreement (Revolving Line of Credit Loan and Term Loan) dated
as of August 19, 2005 between Borrower, formerly known as Poore Brothers, Inc.,
and Bank, as amended and modified prior to the date hereof, is hereby terminated
and Bank shall have no obligation to make any disbursements thereunder.  There
are no current outstanding sums due under this existing revolving line of credit
loan.

3.             Covenants of Borrower.   Borrower and each other Obligated Group
Party, as applicable to their respective businesses and assets, promises to keep
each of the covenants set forth below, unless Bank has waived compliance in
writing.

3.1          Compliance with Laws; Maintenance of Business.  Borrower and each
other Obligated Group Party shall (a) comply with Requirements and shall
maintain its existence and business operations in accordance therewith, (b) pay
its debts and obligations when due under normal terms, and pay on or before
their due date, all taxes, assessments, fees, and other governmental monetary
obligations (except as may be contested in good faith by proper proceedings if
properly reflected on Borrower’s and the applicable Obligated Group Party’s
books, and (c) comply with the terms of any and all agreements entered into by
Borrower or any other Obligated Group Party, as the case may be, with respect to
its business operations, including but not limited to all franchise, licensing,
or similar contracts or agreements, unless the failure to comply would not a
have materially adverse effect on Borrower’s or any other Obligated Group
Party’s business, Borrower’s or any other Obligated Group Party’s financial
condition, or Borrower’s or any other Obligated Group Party’s ability to repay
the Credit Facilities.

3.2          Taxes; Additional Costs.  Borrower shall not deduct any taxes from
any payments it makes to the Bank.  If any government authority imposes any
taxes on any payments made by Borrower, Borrower shall pay the taxes and shall
also pay to Bank, at the time interest is paid, any additional amount which the
Bank specifies as necessary to preserve the after-tax yield the Bank would have
received if such taxes had not been imposed.  Upon request by the Bank, Borrower
will confirm that it has paid the taxes by giving the Bank official tax receipts
(or notarized copies) within thirty (30) days after the due date.  However,
Borrower will not pay the Bank’s net income taxes.  Additionally, Borrower shall
pay the Bank, on demand, for the Bank’s costs or losses arising from any statute
or regulation, or any request or requirement of a regulatory agency.  The costs
and losses (a) will be allocated to the loan in a manner determined by the Bank,
using any reasonable method, and (b) include the following: (i) any reserve or
deposit requirements, and (ii) any capital requirements relating to the Bank’s
assets and commitments for credit.

3.3          Insurance.

(a)           Borrower and each other Obligated Group Party shall provide,
maintain, and keep in force at all times until the Credit Facilities are paid in
full and no further credit or financial accommodations are available to Borrower
thereunder, any and all insurance Bank may from time to time require, covering
(i) property damage (including loss of use and occupancy) to any of Borrower’s
properties, (ii) public liability insurance including coverage for contractual
liability, product liability and workers’ compensation, and (ii) any other
insurance which is usual for Borrower and/or Borrower’s business and/or each
other Obligated Group Party and/or its business, all such insurance to be
satisfactory to Bank as to amount, nature, and carrier.  Such insurance may
include (A) comprehensive liability insurance naming

20


--------------------------------------------------------------------------------


Bank as an additional insured, on an “occurrence” basis against claims for
“personal injury” liability, including bodily injury, death, or property damage
liability, with limits of not less than those required under current Bank
policy, such insurance to be primary and noncontributory with any other
insurance carried by Bank, and (B) such policy or policies of worker’s
compensation insurance as may be required by applicable worker’s compensation
insurance laws (including employer’s liability insurance, if required by Bank),
covering all employees of Borrower and each other Obligated Group Party.

(b)           All policies of insurance required by Bank shall be issued by
companies approved by Bank having an A.M. Best’s rating acceptable to Bank, with
limits, coverage, forms, deductibles, inception and expiration dates and
cancellation provisions acceptable to Bank.  An approval by Bank is not, and may
not be deemed to be, a representation of the solvency of any insurer or the
sufficiency of any amount of insurance.  Each policy of insurance required under
the Loan Documents shall provide that it may not be modified or canceled without
at least thirty (30) days’ prior written notice to Bank.  When any required
insurance policy expires, Borrower and any other applicable Obligated Group
Parties, as the case may be, shall furnish Bank with proof acceptable to Bank
that the policy has been reinstated or a new policy issued, continuing in force
the insurance covered by the expired policy.  Borrower and any other applicable
Obligated Group Parties, as the case may be, shall also furnish evidence
satisfactory to Bank that all premiums for such policy have been paid within
thirty (30) days of renewal or issuance.  If Bank fails to receive such proof
and evidence, Bank has the right, but not the obligation, to obtain current
coverage and advance funds to pay the premiums for it.  Borrower and/or any
other applicable Obligated Group Parties, as the case may be, shall repay Bank
immediately on demand for any advance for such premiums, which will be an
additional loan to Borrower bearing interest at the Default Rate.  At Bank’s
request, Borrower and any other applicable Obligated Group Parties, as the case
may be, shall supply Bank with an original, countersigned original, or certified
copy of any policy.

3.4          Payment of Expenses.  Borrower shall pay Bank’s reasonable costs
and expenses incurred in connection with the making, disbursement, and
administration of the Credit Facilities, including Bank’s field audit fees. 
Borrower shall also pay any and all of Bank’s costs and expenses incurred in
connection with any revisions, extensions, renewals, or “workouts” of any of the
Credit Facilities, and in the exercise of any of Bank’s rights or remedies under
this Agreement.  Such costs and expenses include charges for document review and
preparation, reasonable legal fees and expenses of Bank’s counsel, and any other
reasonable fees and costs for services, regardless of whether such services are
furnished by Bank’s employees or agents or independent contractors.  Borrower
acknowledges that amounts payable under this Section are not included in any
loan or commitment fees for any of the Credit Facilities.  All such sums
incurred by Bank and not immediately reimbursed by Borrower will be considered
an additional loan to Borrower bearing interest at the Default Rate.

3.5          Financial and Other Information.  Borrower and each other Obligated
Group Party shall keep true and correct financial books and records, using GAAP,
or such other accounting principles as Bank in its reasonable judgment may find
acceptable from time to time.  The financial statements and other information
required of Borrower under this Section shall be prepared on a consolidated
basis including all Obligated Group Parties.  Borrower, and each other Obligated
Group Party if applicable, shall provide to Bank the following:

(a)           Annual Financial Statements; Annual Report on Form 10-K.  Via
either the Edgar System, Borrower’s Home Page, or such other system acceptable
to Bank, within ninety (90) days after the filing of Borrower’s Annual Report on
Form 10-K for the fiscal year then ended with the Securities and Exchange
Commission, the annual Independent Registered Public Accounting Firm prepared
and audited financial statements for such fiscal year as contained in such
Annual Report on Form 10-K and, as soon as it shall become available, the annual
report to shareholders of Borrower for the fiscal year then ended.

(b)           Interim Financial Statements; Quarterly Report on Form 10-Q.  For
each fiscal quarter other than the last fiscal quarter of each fiscal year, via
the Edgar System, Borrower’s Home

21


--------------------------------------------------------------------------------


Page, or such other system acceptable to Bank, within forty-five (45) days after
the filing of its Quarterly Report on Form 10-Q for the fiscal quarter then
ended with the Securities and Exchange Commission, copies of the financial
statements for such fiscal quarter as contained in such Quarterly Report on Form
10-Q.

(c)           Other Reports.  Via the Edgar System, Borrower’s Home Page, or
such other system acceptable to Bank, promptly after the same become publicly
available, copies of all periodic reports, proxy statements, and other materials
filed by Borrower or any Affiliate of Borrower with the Securities and Exchange
Commission or any governmental authority succeeding to any or all of the
functions of the Securities and Exchange Commission.

(d)           Compliance Certificate.  Within forty-five (45) days after the end
of each fiscal quarter, a certificate in the form attached hereto as Exhibit A
(each, a “Compliance Certificate”), executed by Borrower’s chief financial
officer or other officer or person acceptable to Bank, certifying (1) that the
Obligated Group is in compliance with the financial covenants set forth in this
agreement, including (i) the minimum Fixed Charge Coverage Ratio required under
Section 3.17, (ii) the maximum Leverage Ratio required under Section 3.17, and
(ii) the minimum Tangible Net Worth required under Section 3.17, (2) that the
representations and warranties set forth in the Agreement are true and correct
as of the date of the certificate, and (3) that, as of the date of the
certificate, no default or Event of Default, or Unmatured Event of Default, has
occurred and is continuing under the Agreement.

(e)           Agings of Accounts Receivable Report.  Within thirty (30) days
after the end of each calendar month, the Obligated Group’s detailed aging by
invoice date of accounts and contracts receivable as of the last day of such
monthly reporting period, together with an explanation of any adjustments made
at the end of such period.

(f)            Accounts Payable Report.  Not later than thirty (30) days after
the end of each calendar month, the Obligated Group’s detailed accounts payable
report as of the last day of such period, together with an explanation of any
adjustments made at the end of such period.  Such detailed accounts payable
report shall include Royalties Payable.

(g)           Inventory Report.  Not later than thirty (30)  days after the end
of each calendar month, the Obligated Group’s detailed schedule of inventory,
together with an explanation of any adjustments made at the end of such period.
Such detailed inventory report shall include the total of all inventory of the
Obligated Group, and the portions of such total representing (i) Eligible Raw
Material Inventory, (ii) Eligible Finished Goods Inventory, and (iii) RFAC
Eligible Inventory.

(h)           Borrowing Base Certificate.  Not later than thirty (30) days after
the end of each calendar month, or as otherwise requested by Bank, a certificate
in the form attached hereto as Exhibit B (each, a “Borrowing Base Certificate”)
executed by Borrower’s chief financial officer or other officer or person
acceptable to Bank and detailing the status of the Borrowing Base as of the last
day of the applicable calendar month.  Such borrowing base certificate shall
include the calculated total of the Borrowing Base.

(i)            Monthly Leadership Financial Package.  Promptly upon the request
of Bank, Borrower’s monthly leadership financial package, together with such
related information as requested by Bank.

(j)            Other Information.  Promptly upon the request of Bank, such other
information as Bank may reasonably request concerning the affairs and properties
of Borrower and/or any other Obligated Group Party.

22


--------------------------------------------------------------------------------


Notwithstanding anything in this Section to the contrary, if for any reason the
Edgar System, Borrower’s Home Page, and/or such other system acceptable to Bank
are not available to Borrower as is required for making available the financial
statements or reports referred to above, Borrower shall then furnish a copy of
such financial statements or reports to Bank.

By signing where indicated below in this Agreement, the Obligated Group Parties
hereby authorize Borrower to represent, warrant, and certify on their behalf as
to the financial covenants and other items concerning the Obligated Group set
forth in Compliance Certificate and as to any other financial and other
information provided by Borrower to Bank concerning the Obligated Group and/or
any individual Obligated Group Party.

3.6          Notices.  Borrower and any other Obligated Group Party to the
extent applicable to them shall notify Bank promptly in writing of any and all
of the following:

(a)           Any existing and/or threatened litigation, claims, investigations,
administrative proceedings, and similar actions affecting Borrower or any other
Obligated Group Party where, if monetary in nature, the amount claimed is or may
be Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) or more, and
which (i) is not dismissed within sixty (60) days of the filing thereof, and
(ii) is not Covered by Insurance.

(b)           Any material adverse change in Borrower’s or any Guarantor’s
financial condition, any material adverse change in Borrower’s any other
Obligated Group Party’s operations, or any other circumstance, event, or
occurrence that results in a material adverse change in Borrower’s or any
Guarantor’s ability to timely perform any of its obligations under any of the
Loan Documents.

(c)            Any notice that Borrower’s or any Guarantor’s business fails in
any respect to comply with any Requirement, and/or any material dispute between
Borrower and any Guarantor, or between Borrower or any Guarantor and any
government authority.

(d)            Any (i) material dispute between Borrower, or other Obligated
Group Party, and any third party franchisor or licensor, where such party’s
franchise or license is material to Borrower’s or any other Obligated Group
Party’s business, or (ii) any default or breach under any franchise agreement or
license agreement to which Borrower or other Obligated Group Party is a party,
where the franchise or license under such agreement is material to Borrower’s or
any other Obligated Group Party’s business.

(e)            Any change in Borrower’s or any other Obligated Group Party’s
name, legal structure or business structure, state in which Borrower or any
other Obligated Group Party has filed its entity incorporation or organizational
documents, and/or location of its place of business or its chief executive
office if it has more than one place of business, Borrower’s or any other
Obligated Group Party’s organizational identification number assigned by the
state of its incorporation or organization, and/or any change in the location of
Borrower’s or any other Obligated Group Party’s books and records, all which are
currently located at Borrower’s chief executive office (except as otherwise
disclosed in writing to Bank).

(f)             The institution of any steps by Borrower or any other Obligated
Group Party to withdraw from or terminate any employee benefit plan as to which
Borrower or any other Obligated Group Party may have liability.

(g)            Any Change in Control or any change in the key management of
Borrower.

(h)            Any default, Event of Default, or Unmatured Event of Default
under any of the Loan Documents by Borrower or any other Obligated Group Party
and any alleged breach or default any of the Loan Documents by Bank.

23


--------------------------------------------------------------------------------


(i)             Any notice that any collateral for the Credit Facilities is
subject to any Grower Lien.

3.7          Audits.  Borrower shall allow Bank and its agents to inspect
Borrower’s, and any other Obligated Group Party’s properties and examine, audit,
and make copies of Borrower’s, and any other Obligated Group Party’s books and
records at any reasonable time.  If any of Borrower’s or any other Obligated
Group Party’s properties, books, or records are in the possession of a third
party, Borrower or and each other Obligated Group Party authorizes that third
party to permit Bank or its agents to have access to perform inspections or
audits and to respond to Bank’s requests for information concerning such
properties, books and records.

3.8          Keeping Guarantors and Third Party Pledgors Informed.  If any
Credit Facility is guaranteed at any time, or of any third party has pledged or
hypothecated any collateral for any Credit Facility, Borrower shall keep each
Obligated Group Party and any other Guarantor and/or third party pledgor
informed of Borrower’s financial condition and business operations, and any and
all other circumstances that may affect Borrower’s ability to pay or perform its
obligations under the Loan Documents.  However, any failure to do so shall not
give rise to any defense to any Guarantor and/or third party pledgor.

3.9          Use of Proceeds.  Borrower shall use the Loans for the purposes
described in Recital A. above unless other wise agreed in writing by Bank.

3.10        Performance of Acts.  Upon Bank’s request, Borrower and each other
Obligated Group Party shall perform all acts necessary or advisable to perfect
any lien or security interest provided for in the Loan Documents or to carry out
the intent of the Loan Documents.

3.11        Maintenance of Properties; Preservation of Rights.  Borrower and
each other Obligated Group Party shall make any repairs, renewals, or
replacements to keep its respective properties in good working condition. 
Borrower and each other Obligated Group Party shall obtain, preserve and
maintain in good standing, as applicable, all rights, privileges and franchises
necessary or desirable for the operation of its respective business.

3.12        Indemnity Regarding Hazardous Substances and Other Risks.  Borrower
and each other Obligated Group Party’s indemnifies, defends, and holds the
Indemnified Parties harmless for, from, and against any and all actual or
threatened liabilities, claims, actions, causes of action, judgments, orders,
damages (including foreseeable and unforeseeable consequential damages), costs,
expenses, fines, penalties, and losses (including sums paid in settlement of
claims and all reasonable consultant, expert and legal fees and expenses of
Bank’s counsel), and any resulting damages, harm or injuries to the person or
property of any third parties, directly or indirectly arising out of or
resulting from (a) the use, generation, manufacture, production, storage,
release, threatened release, discharge, disposal or presence of any Hazardous
Substance by Borrower, any other Obligated Group Party, or any of their
affiliates, and the officers, directors, employees, and agents of each of them,
(b) any failure to satisfy any Requirements, (c) breach of any representation or
warranty made or given by Borrower or any other Obligated Group Party to any of
the Indemnified Parties, and/or (d) any claim or cause of action of any kind by
any party that any Indemnified Party is liable for any act or omission of
Borrower or any other Obligated Group Party or any other person or entity in
connection with the ownership or operation or Borrower’s or any other Obligated
Group Party’s respective businesses or any property of Borrower or any other
Obligated Group Party, excepting those arising out of, or resulting, solely from
the applicable Indemnified Party’s gross negligence or willful misconduct. 
Notwithstanding, anything to the contrary in any other Loan Document, the
provisions of this Section shall survive the termination of this Agreement and
the repayment of any and/or all of the Credit Facilities.

24


--------------------------------------------------------------------------------


3.13        Other Debts.  Except as otherwise disclosed in writing to Bank prior
to the date of this Agreement or provided herein or in any other Loan Document,
without Bank’s prior written consent, Borrower and each other Obligated Group
Party agrees that it shall not have outstanding or incur any direct or
contingent debts or lease obligations (other than those to Bank), or become
liable for the debts of others.  This does not prohibit:

(a)           Acquiring goods, supplies, or merchandise on normal trade credit.

(b)           Endorsing negotiable instruments received in the usual course of
business.

(c)           Debts, lines of credit, and/or leases in existence on the date of
this Agreement previously disclosed in writing to Bank.

3.14        Other Liens.  Except as otherwise disclosed in writing to Bank prior
to the date of this Agreement or provided herein or in any other Loan Document,
without Bank’s prior written consent, Borrower and each other Obligated Group
Party agrees that it shall not create, assume, or allow any security interest or
lien (including judicial liens) on property such party now or later owns,
except:

(a)           Security agreements and other security instruments in favor of
Bank.

(b)           Liens for taxes not yet due.

(c)           Liens outstanding on the date of this Agreement previously
disclosed in writing to the Bank, which includes the Approved Existing Liens.

3.15        Negative Covenants.  Without Bank’s prior written consent, Borrower
and each other Obligated Group Party agrees that it shall not:

(a)           engage in any business activities substantially different from
such party’s present business;

(b)           liquidate or dissolve its business;

(c)           lease, sell, or otherwise dispose of all or a substantial part of
its business or assets or sell or otherwise dispose of any assets for less than
fair market price, or sell or make any distribution of its assets that could
adversely affect Borrower’s or such party’s financial condition;

(d)           enter into any consolidation, merger, pool, joint venture,
syndicate or other combination;

(e)           enter into any sale and leaseback agreement covering any of the
fixed or capital assets of such party;

(f)            acquire or purchase a business or its assets;

(g)           cause, permit, or suffer any direct or indirect Change in Control
in Borrower or any other Obligated Group Party; or

(h)           make any loans, advances, or other extensions of credit to anyone.

3.16        Employee Benefit Plans; ERISA Compliance.  Borrower and each other
Obligated Group Party shall at all times maintain, and cause each Guarantor to
at all times maintain, each employee benefit plan as to which Borrower, any
other Obligated Group Party, or any Guarantor, as the

25


--------------------------------------------------------------------------------


case may be, may have any liability, in compliance with all applicable laws,
rules, and regulations.  Borrower and each other Obligated Group Party shall at
all times comply with, and cause each Guarantor to comply with, the provisions
of ERISA with respect to any retirement or other employee benefit plan to which
it/they is/are a party as employer.  As soon as possible after Borrower or and
any other Obligated Group Party knows, or has reason to know, that any
Reportable Event (as defined in ERISA) with respect to any such plan of
Borrower, any other Obligated Group Party, or any Guarantor has occurred, it
shall furnish to Bank a written statement setting forth details as to such
Reportable Event and the action, if any, which Borrower or the applicable other
Obligated Group Party or applicable Guarantor proposes to take with respect
thereto, together with a copy of the notice of such Reportable Event furnished
to the Pension Benefit Guaranty Corporation.

3.17         Financial Covenants.  Financial terms used herein which are not
specifically defined herein shall have the meanings ascribed to them under
GAAP.  Borrower and each other Obligated Group Party understands and
acknowledges that a default of any of the covenants set forth shall be an Event
of Default under this Agreement.

(a)           Fixed Charge Coverage Ratio.  The Obligated Group shall maintain,
and Borrower shall cause the Obligated Group to maintain, a Fixed Charge
Coverage Ratio of at least 1.15 to 1.00.  This Fixed Charge Coverage Ratio shall
be tested quarterly (i) on a cumulative consolidated basis for the first four
quarters ending after the Closing Date, and (ii) thereafter, on a rolling four
(4) quarter basis, calculated at the end of each fiscal quarter, using the
results of that fiscal quarter and each of the three (3) immediately preceding
fiscal quarters.

(b)           Leverage Ratio.  The Obligated Group shall maintain, and Borrower
shall cause the Obligated Group to maintain, a Leverage Ratio as of the last day
of each fiscal year quarter beginning with fiscal quarter ended June, 30, 2008,
of not more than 3.50 to 1.00.

(c)           Tangible Net Worth.  The Obligated Group shall maintain, and
Borrower shall cause the Obligated Group to maintain, Tangible Net Worth as of
June 30, 2007 of at least the Initial Minimum TNW Amount, and thereafter, of at
least the Minimum TNW Amount.

4.             Representations and Warranties.  Borrower and each other
Obligated Group Party promises that each representation and warranty set forth
below is and will be true, accurate and correct as of the date of this Agreement
as to such party to the extent applicable.  Each Request for Credit delivered to
Bank will be deemed a reaffirmation of each and every representation and
warranty made by Borrower and each other Obligated Group Party in this
Agreement.

4.1          Authority; Enforceability.  Borrower and each other Obligated Group
Party has complied with any and all laws and regulations concerning its
organization, existence, and the transaction of its business.  Borrower and each
other Obligated Group Party and each Guarantor is authorized to execute,
deliver, and perform its obligations under the Loan Documents.  Those documents
are valid and binding obligations of Borrower, each other Obligated Group Party,
and each Guarantor, as applicable.

4.2          Compliance With Law.  Borrower and each other Obligated Group Party
is familiar and has complied with all of the Requirements, as well as all other
applicable laws, regulations, and ordinances.  No provision or obligation of
Borrower, each other Obligated Group Party, or any Guarantor contained in any of
the Loan Documents violates any of the Requirements or any order or ruling of
any court or governmental entity.

4.3          No Violation.  The execution and delivery of this Agreement and the
other Loan Documents and performance by Borrower and each other Obligated Group
Party of its obligations hereunder and thereunder will not result in a default
under any other material agreement to which Borrower or any other Obligated
Group Party is a party.

26


--------------------------------------------------------------------------------


4.4          No Claims.  No claims, actions, proceedings, or investigations are
pending against Borrower or any other Obligated Group Party, except for those
previously disclosed by Borrower and/or such other Obligated Group Party to Bank
in writing.  To the best of Borrower’s and each other Obligated Group Party’s
knowledge, no threat of any such claim, action, proceeding, or investigation
exists, except for those previously disclosed by Borrower or such other
Obligated Group Party to Bank in writing.

4.5          Financial Information.  All financial information delivered to
Bank, including all information relating to the financial condition of Borrower
and/or any other Obligated Group Party fairly and accurately represents the
financial condition being reported on as of its date.  All such information is
prepared in accordance with GAAP consistently applied, unless otherwise noted. 
There has been no material adverse change in the financial condition of Borrower
and/or any other Obligated Group Party, except as previously disclosed to Bank
in writing in later financial information and found acceptable to Bank in its
sole and absolute discretion.

4.6          Accuracy.  All reports, documents, instruments, information, and
forms of evidence delivered to Bank concerning the Credit Facilities or required
by this Agreement, any loan commitment, and/or the other Loan Documents are
accurate, correct, and sufficiently complete to give Bank true and accurate
knowledge of their subject matter.  None of them contains any misrepresentation
or material omission.

4.7          Taxes.  Borrower, and each other Obligated Group Party to the
extent applicable, has filed all required state, federal, and local income tax
returns and has paid all taxes when due and payable.  Borrower and each other
Obligated Group Party knows of no basis for any additional assessment of taxes.

4.8          Borrower Not a “Foreign Person”.  Borrower is not a “foreign
person” within the meaning of Section 1445(f)(3) of the Internal Revenue Code of
1986, as amended from time to time.  No other Obligated Group Party is a
“foreign person” within the meaning of Section 1445(f)(3) of the Internal
Revenue Code of 1986, as amended from time to time.

4.9          No Breaches or Defaults. No event has occurred and is continuing
which would constitute a default or Event of Default (as defined in the
applicable document) or an Unmatured Event of Default under any of the Loan
Documents.

4.10        ERISA Plans.  Either:

(a)           Borrower, and each other Obligated Group Party, are not parties in
interest to any plan defined or regulated under ERISA (each, a “Plan”), and the
assets of Borrower and/or any other Obligated Group Party are not “plan assets”
of any employee benefit plan covered by ERISA or Section 4975 of the Internal
Revenue Code, or

(b)           If Borrower or any other Obligated Group Party is a party in
interest to a plan defined or regulated under ERISA, then all of the following
are true: (i) each of Borrower and such other Obligated Group Party has
fulfilled its obligations, if any, under the minimum funding standards of ERISA
and the Code with respect to each Plan and is in compliance in all material
respects with the presently applicable provisions of ERISA and the Code, and has
not incurred any liability with respect to any Plan under Title IV of ERISA,
(ii) no reportable event has occurred under Section 4043(b) of ERISA for which
the PBGC requires thirty (30) days notice, (iii) no action by Borrower and/or
any other Obligated Group Party to terminate or withdraw from any Plan has been
taken, and no notice of intent to terminate a Plan has been filed under Section
4041 of ERISA, and (iv) no proceeding has been commenced with respect to a Plan
under Section 4042 of ERISA, and no event has occurred or condition exists which
might constitute grounds for the commencement of such a proceeding.

27


--------------------------------------------------------------------------------


4.11        Disclosure to Guarantors and Third Parties.  Before any Guarantor
and/or any other third party (if any) became obligated in connection with the
Credit Facilities (or any of them) or under any of the Loan Documents, Borrower
made full disclosure to that Guarantor and/or third party trustor or pledgor
regarding Borrower’s financial condition and business operations, and all other
circumstances bearing upon Borrower’s ability to pay and perform its obligations
under the Loan Documents.

5.             Swap Contract.  Not later than ninety (90) days after the Closing
Date, Borrower may elect to purchase from Bank a swap for one or more of the
Credit Facilities, which if purchased will be governed by a Swap Contract
entered into between Bank and Borrower.  The Swap Contract is a “Loan
Document.”  Capitalized terms used here without definition shall have the
meanings given to them in the Swap Contract.  With respect to the any swap
purchased and to each Swap Contract executed by Borrower, the following shall
apply:

5.1          Swap Payments; Grant of Security Interest.  Under each Swap
Contract, Bank or Borrower may be obligated from time to time to make certain
payments (“Swap Payments”) to the other party.  Each Swap Payment to be made by
Bank to Borrower shall be collateral for the Credit Facilities.  Effective as of
the date that Borrower and Bank executed any Swap Contract, as security for the
prompt payment and performance of the Credit Facilities, and all obligations and
indebtedness of Borrower to Bank under the Loan Documents, and all renewals,
extensions, modifications, amendments, and/or supplements thereto, Borrower
hereby irrevocably and unconditionally assigns, grants, pledges, transfers, and
sets over to Bank, and there is hereby created a security interest in favor of
Bank, in and to each Swap Payment due from Bank to Borrower, whether now or
hereafter existing, and all proceeds thereof.

5.2          No Assumption of Borrower’s Obligations.  Borrower expressly
understands and agrees that Bank does not assume any duties or obligations of
Borrower arising out of the Note, any Swap Contract, or any other Loan Document.

6.             Default and Remedies.


6.1          EVENTS OF DEFAULT.  AN EVENT OF DEFAULT WILL OCCUR UNDER THIS
AGREEMENT UPON THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS:

(a)           Borrower fails to make any payment of principal or interest under
the Note within ten (10) days after the date when due; or

(b)           Borrower fails to comply with any provision or covenant contained
in this Agreement calling for the payment of money and does not cure that
failure within ten (10) days after written notice from Bank; or

(c)           Borrower or any Guarantor becomes insolvent or the subject of any
Insolvency Proceeding, or any such party consents to the appointment or taking
of possession by a receiver (or similar official) with respect to its business
or property, or makes an assignment for the benefit of creditors; provided,
however, that any involuntary Insolvency Proceeding shall not be considered an
Event of Default hereunder if it is either (i) consented to in writing by Bank,
or (ii) dismissed within ninety (90) days of the filing thereof; or

(d)           Borrower or any Guarantor dissolves or liquidates; or

(e)           Any representation or warranty when made or given in any of the
Loan Documents proves to be false or misleading in any material respect; or

28


--------------------------------------------------------------------------------


(f)            A material adverse change in Borrower’s or any Guarantor’s
financial condition, or an event or condition materially impairing Borrower’s or
any Guarantor’s ability to repay the Loans occurs; or

(g)           Borrower fails to meet the conditions of, or fails to perform any
obligation under, any other agreement Borrower has with Bank or any affiliate of
Bank; or

(h)           Any Guarantor fails to meet the conditions of, or fails to perform
any obligation under, any other agreement any of Guarantor or such affiliated
person has with Bank or any affiliate of Bank (subject to applicable notice and
cure periods); or

(i)            Borrower defaults under any agreement in connection with any
credit in the amount of Twenty-Five Thousand and No/100 Dollars ($25,000.00) or
more that Borrower has obtained from anyone else if the default consists of
failing to make a payment when due or gives the other lender the right to
accelerate the obligation; or

(j)            Any Guarantor defaults under any agreement in connection with any
credit in the amount of Twenty-Five Thousand and No/100 Dollars ($25,000.00) or
more that Guarantor has obtained from anyone else if the default consists of
failing to make a payment when due or gives the other lender the right to
accelerate the obligation (each subject to applicable notice and cure periods);
or

(k)           Any of the following occurs:  (i) a lawsuit is filed against
Borrower or any Guarantor where the amount claimed is Two Hundred Fifty Thousand
and No/100 Dollars ($250,000.00) or more and which (A) is not dismissed within
sixty (60) days of the filing thereof, and (B) is not Covered by Insurance, (ii)
a judgment or judgments are entered against Borrower or any Guarantor, or (iii)
any government authority takes action materially adversely affecting Borrower’s
or any Guarantor’s ability to repay the Loans; or

(l)            Bank fails to have an enforceable first-priority lien on or
first-priority security interest in any property given as security for the
Loans, except as otherwise agreed by Bank in writing, and except for as to
Approved Existing Lien Collateral wherein it shall only be an Event of Default
hereunder if Bank fails to have an enforceable second-priority lien on or
second-priority security interest in such collateral, subject only the
applicable Approved Existing Lien(s); or

(m)          Under any of the Loan Documents, a default or an Event of Default
(as defined in that document, subject to applicable notice and cure periods)
occurs; or

(n)           The occurrence of any one or more of the following events with
respect to Borrower and/or any other Obligated Group Party, provided such event
or events could reasonably be expected, in the judgment of the Bank, to subject
Borrower and/or any other Obligated Group Party to any tax, penalty, or
liability (or any combination of the foregoing) which, in the aggregate, could
have a material adverse effect on the financial condition of Borrower and/or any
other Obligated Group Party with respect to a Plan:  (i) a reportable event
shall occur with respect to a Plan which is, in the reasonable judgment of the
Bank, likely to result in the termination of such Plan for purposes of Title IV
of ERISA, or (ii) any Plan termination (or commencement of proceedings to
terminate a Plan) or the Borrower’s and/or any other Obligated Group Party’s
full or partial withdrawal from a Plan; or

(o)           A default or Event of Default (as defined in that document,
subject to applicable notice and cure periods) occurs under any Guaranty, or any
Guaranty becomes unenforceable for any reason, or any Guarantor purports to
revoke or terminate its Guaranty; or

(p)           Borrower or the Obligated Group or any Obligated Group Party, as
the case may be, has failed to timely deliver to Bank any Compliance Certificate
or Borrowing Base Certificate, or (i)

29


--------------------------------------------------------------------------------


fails to maintain at least the minimum Fixed Charge Coverage Ratio required
under Section 3.17, (ii) exceeds the maximum Leverage Ratio required under
Section 3.17, or (iii) fails to maintain at least the minimum Tangible Net Worth
required under Section 3.17; or

(q)           Under any Swap Contract, a default or an Event of Default (as
defined in that document, subject to applicable notice and cure periods) of
Borrower occurs; or

(r)            After the closing of the RE Loan, under any of the RE Loan
Documents a default or an Event of Default (as defined in that document, subject
to applicable notice and cure periods) occurs; or

(s)           Borrower and/or any other Obligated Group Party fails to comply
with any provision contained in this Agreement, other than those events
specifically referred to above and thus set out as separate Events of Default in
this Section 6.1.

6.2          Remedies.

(a)           If an Event of Default occurs under this Agreement, Bank may
exercise any right or remedy under any of the Loan Documents or otherwise
available at law or in equity, and all of Bank’s rights and remedies are
cumulative.  If any Event of Default occurs, Bank’s obligation to lend under the
Loan Documents automatically terminates, and Bank in its sole and absolute
discretion may withhold any one or more disbursements.  Bank may also withhold
any one or more disbursements after an Unmatured Event of Default occurs and is
continuing.  By making any disbursement under any Credit Facility, Bank will not
be deemed to have waived any Event of Default unless Bank agrees otherwise in
writing in each instance.

(b)           If Borrower or any other Obligated Group Party becomes the subject
of any Insolvency Proceeding (which, if an involuntary Insolvency Proceeding has
not been (i) consented to in writing by Bank, or (ii) dismissed within ninety
(90) days of the filing thereof), all of Borrower’s and the other Obligated
Group Parties obligations under the Loan Documents automatically become
immediately due and payable upon the filing of the petition commencing such
proceeding, all without notice of default, presentment or demand for payment,
protest, or notice of nonpayment or dishonor, or other notices or demands of any
kind or character.  Upon the occurrence of any other Event of Default, all of
Borrower’s obligations under the Loan Documents may become due and payable
immediately without notice of default, presentment, or demand for payment,
protest, or notice of nonpayment or dishonor, or other notices or demands of any
kind or character, all at Bank’s option, exercisable in its sole and absolute
discretion.  If such acceleration occurs, Bank may apply any undisbursed loan
funds and any sums in the Account (if any) to Borrower’s obligations under the
Loan Documents, in any order and proportions as Bank may determine in its sole
and absolute discretion.

(c)           As security for the payment and performance of all obligations of
Borrower and the other Obligated Group Parties under the Loan Documents,
Borrower hereby grants Bank a security interest in, a lien on, and an express
contractual right to set off against all depository account balances, cash, and
any other property of Borrower and the other Obligated Group Parties now or
hereafter in the possession of Bank and the right to refuse to allow withdrawals
from any account.  Without limiting the foregoing, the security interest granted
herein and the right of setoff granted to Bank hereunder is intended to cover
and include the Account.  Bank may, at any time upon the occurrence of any
default or Event of Default or Unmatured Event of Default under this Agreement
or any other Loan Document, setoff against any amounts outstanding under any of
the Credit Facilities whether or not such Credit Facility or any portion thereof
is then due or has been accelerated, all without any advance or contemporaneous
notice of demand of any kind to Borrower or any other Obligated Group Party,
such notice and demand being expressly waived.

30


--------------------------------------------------------------------------------


7.             Waiver of Jury Trial.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE
LAW, BORROWER, AND TO THE EXTENT APPLICABLE, EACH OTHER OBLIGATED PARTY, HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY OR
OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION BASED UPON OR ARISING UNDER
THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED THEREIN, OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO
THE DISCUSSIONS, DEALINGS, OR ACTIONS OF THE PARTIES TO THIS AGREEMENT OR EITHER
OF THEM (WHETHER ORAL OR WRITTEN) WITH RESPECT THERETO, OR TO THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER ARISING, AT
LAW OR IN EQUITY, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.  BORROWER
AND EACH OTHER OBLIGATED PARTY, HEREBY CONSENTS AND AGREES THAT ANY SUCH CLAIM,
DEMAND, ACTION, OR CAUSE OF ACTION SHALL BE DECIDED BY A TRIAL COURT WITHOUT A
JURY, AND THAT EITHER PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART
OR A COPY HEREOF WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF BORROWER
AND EACH OTHER OBLIGATED PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY. 
BORROWER AND EACH OTHER OBLIGATED PARTY, ACKNOWLEDGES AND AGREES THAT IT HAS
RECEIVED FULL AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER
PROVISION OF THIS AGREEMENT AND EACH OTHER DOCUMENT TO WHICH IT IS A PARTY) AND
THAT THIS PROVISION IS A MATERIAL INDUCEMENT FOR BANK IN MAKING THE LOANS. 
BORROWER AND EACH OTHER OBLIGATED PARTY FURTHER REPRESENTS AND WARRANTS THAT IT
HAS BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS
WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE OPPORTUNITY TO BE
REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN FREE WILL, AND THAT
IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.

8.             Miscellaneous Provisions.

8.1          No Waiver; Consents.  Each waiver by Bank must be in writing, and
no waiver may be construed as a continuing waiver.  No waiver shall be implied
from Bank’s delay in exercising or failure to exercise any right or remedy
against Borrower or any other Obligated Party.  Bank’s consent to any act or
omission by Borrower or any other Obligated Party shall not be construed as a
consent to any other or subsequent act or omission or as a waiver of the
requirement for Bank’s consent to be obtained in any future or other instance. 
All Bank’s rights and remedies are cumulative.

8.2          Standard for Bank Approvals; Purpose and Effect of Bank Approval.
Unless a different standard is specifically prescribed, (a) all documents and
items submitted to Bank under this Agreement or under the other Loan Documents
must be acceptable to Bank in its sole and absolute discretion, and (b) consents
and approvals by Bank required under this Agreement or under the other Loan
Documents shall be in Bank’s sole and absolute discretion.  Bank’s approval of
any matter in connection with any Credit Facility is for the sole purpose of
protecting Bank’s and rights.  No such approval shall result in a waiver of any
default of Borrower or any other Obligated Party.  In no event shall Bank’s
approval be a representation of any kind with regard to the matter being
approved.

8.3          No Third Parties Benefited.  This Agreement is made and entered
into for the sole protection and benefit of Bank and Borrower and their
permitted successors and assigns.  No trust fund is created by this Agreement,
and no other persons or entities have any right of action under this Agreement
or any right to any funds, credit, or financial accommodation under any Credit
Facility.

8.4          Joint and Several Liability.  If more than one person or entity
executes this Agreement as Borrower, each shall be jointly and severally liable
to Bank for the faithful performance of the obligations of Borrower under this
Agreement and the other Loan Documents.

31


--------------------------------------------------------------------------------


8.5          Notices.  All notices given under this Agreement shall be in
writing and be given by personal delivery, overnight receipted courier (such as
UPS, Airborne, or Federal Express) or by registered or certified United States
mail, postage prepaid, sent to the party at its address appearing below its
signature.  Notices shall be effective upon the first to occur of receipt, when
proper delivery is refused, or the expiration of forty-eight (48) hours after
deposit in registered or certified United States mail as described above. 
Addresses for notice may be changed by any party by notice to any other party in
accordance with this Section.  If more than one person or entity executes this
Agreement as Borrower, service of any notice on any one Borrower shall be
effective service on all Borrower parties for all purposes.

8.6          Actions.  Bank shall have the right, but not the obligation, to
commence, appear in, and defend any action or proceeding that might affect its
security or its rights, duties, or liabilities relating to the Credit Facilities
or any of the Loan Documents.  Borrower shall pay promptly on demand all of
Bank’s out-of-pocket costs, expenses, and reasonable legal fees and expenses of
Bank’s counsel incurred in those actions or proceedings.

8.7          Attorneys’ Fees.  In any lawsuit or arbitration arising out of or
relating to this Agreement, the Loan Documents or any of the Credit Facilities,
the prevailing party will be entitled to recover from each other party such sums
as the court or arbitrator adjudges to be reasonable attorneys’ fees in the
action or arbitration, in addition to costs and expenses otherwise allowed by
law.  In all other actions or proceedings, including any matter arising out of
or relating to any Insolvency Proceeding, Borrower agrees to pay all of Bank’s
costs and expenses, including reasonable attorneys’ fees, incurred in enforcing
or protecting Bank’s rights or interests.  From the time(s) incurred until paid
in full to Bank, all such sums shall bear interest at the Default Rate. 
Whenever Borrower is obligated to pay or reimburse Bank for any attorneys’ fees,
those fees include the allocated costs for services of in-house counsel, to the
extent not prohibited by applicable law.

8.8          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Arizona, without regard to the
choice of law rules of that State, except to the extent that any of such laws
may now or hereafter be preempted by Federal law.  Borrower and each other
Obligated Party consents to the jurisdiction of any Federal or State court
within the State of Arizona, submits to venue in such state, and also consents
to service of process by any means authorized by Federal law or the law of such
state.  Without limiting the generality of the foregoing, Borrower and each
other Obligated Party hereby waives and agrees not to assert by way of motion,
defense, or otherwise in such suit, action, or proceeding, any claim that (i)
Borrower or any other Obligated Party is not subject to the jurisdiction of the
courts of the above-referenced state or the United States District Court for
such state, or (ii) such suit, action, or proceeding is brought in an
inconvenient forum, or (iii) the venue of such suit, action, or proceeding is
improper.

8.9          Heirs, Successors, and Assigns; Participations.  The terms of this
Agreement shall bind and benefit the heirs, legal representatives, successors,
and assigns of the parties; provided, however, that Borrower may not assign this
Agreement or any rights under any Credit Facility, or assign or delegate any of
its rights or obligations, without the prior written consent of Bank in each
instance.  Bank in its sole and absolute discretion may sell or assign any
Credit Facility or participations or other interests in all or part of Credit
Facility on the terms and subject to the conditions of the Loan Documents, all
without notice to or the consent of Borrower or any other Obligated Party.  Also
without notice to or the consent of Borrower or any other Obligated Party, Bank
or its affiliates may disclose to any actual or prospective purchaser of any
securities issued or to be issued by Bank and to any actual or prospective
purchaser or assignee of any participation or other interest in any Credit
Facility (whether under this Agreement or otherwise), any financial or other
information, data or material in Bank’s possession relating to Borrower, any
other Obligated Party, or any Credit Facility.

32


--------------------------------------------------------------------------------


8.10        Relationships With Other Bank Customers.  From time to time, Bank
may have business relationships with Borrower’s or any other Obligated Party’s
customers, suppliers, contractors, tenants, partners, members, shareholders,
officers, or directors, or with businesses offering products or services similar
to those of Borrower or any other Obligated Party, or with persons seeking to
invest in, borrow from, or lend to Borrower or any other Obligated Party. 
Borrower and each other Obligated Party agrees that Bank may extend credit to
such parties and take any action it deems necessary to collect the credit,
regardless of the effect that such extension or collection of credit may have on
Borrower’s or any other Obligated Party’s financial condition or operations. 
Borrower and each any other Obligated Party further agrees that in no event
shall Bank be obligated to disclose to Borrower or any other Obligated Party any
information concerning any other Bank customer.

8.11        Severability.  The invalidity or unenforceability of any one or more
provisions of this Agreement shall in no way affect any other provision.  If any
court of competent jurisdiction determines any provision of this Agreement or
any of the other Loan Documents to be invalid, illegal or unenforceable, that
portion shall be deemed severed from the rest, which shall remain in full force
and effect as though the invalid, illegal or unenforceable portion had never
been a part of the Loan Documents.

8.12        Interpretation.  Whenever the context requires, all words used in
the singular shall be construed to have been used in the plural, and vice versa,
and each gender shall include any other gender.  The captions of the sections of
this Agreement are for convenience only and do not define or limit any terms or
provisions.  The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including, but not limited to.”  No listing of
specific instances, items or matters in any way limits the scope or generality
of any language of this Agreement.  Whenever any provision of this Agreement,
including any representation, covenant, or Event of Default contained herein,
applies to a guarantor, third party pledgor, or any other party to any Loan
Document other than Borrower or the other Obligated Parties, such provision only
applies to such party during the time that such party’s guaranty, pledge, or
other Loan Document, as applicable, remains in effect.

8.13        Amendments.  This Agreement may not be modified or amended except by
a written agreement signed by the party against whom enforcement is sought.

8.14        Counterparts.  This Agreement and any attached consents or exhibits
requiring signatures may be executed in counterparts, and all counterparts
constitute but one and the same document.

8.15        Language of Agreement.  The language of this Agreement shall be
construed as a whole according to its fair meaning and not strictly for or
against any party.

8.16        Exchange of Information.  Borrower and each other Obligated Party
agrees that Bank may exchange or disclose financial and other information about
Borrower and any other Obligated Party with or to any of Bank’s affiliates or
other related entities and with any party that acquires a participation or other
interest in all or part of any Credit Facility.

8.17        Survival.  The representations, warranties, acknowledgments, and
agreements set forth herein shall survive the date of this Agreement.

8.18        Further Performance.  Borrower and each other Obligated Party,
whenever and as often as they shall be requested by Bank, shall execute,
acknowledge, and deliver, or cause to be executed, acknowledged, and delivered
to Bank, such further instruments and documents, and do any and all things as
may be requested, in order to carry out the intent and purpose of this Agreement
and the other Loan Documents.

33


--------------------------------------------------------------------------------


8.19        Time is of the Essence.  Time is of the essence in the performance
of this Agreement and the other Loan Documents by Borrower and each other
Obligated Party, and each and every term thereof.

8.20        Recitals.  The recitals to this Agreement set forth above in the
“Factual Background” are true, complete, accurate, and correct, and such
recitals are incorporated hereby by reference.

8.21        Loan Commission.  Except as otherwise agreed in writing by Bank: 
(a) Bank shall not be obligated to pay any brokerage commission or fee in
connection with or arising out of any Credit Facility, and (b) Borrower shall
pay any and all brokerage commissions or fees arising out of or in connection
with the Credit Facilities.

8.22        Patriot Act Provisions.  The following notification is provided to
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318 (as such maybe amended or recodified from time to time, the
“Patriot Act”):

(a)           Important Information About Procedures for Opening a New Account. 
To help the government fight the funding of terrorism and money laundering
activities, federal law requires all financial institutions to obtain, verify,
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  Borrower is hereby
notified that when Borrower opens an account, including but not limited to any
Account, that may be required pursuant to the terms of this Agreement, (i) if
Borrower is not an individual, Bank will ask for Borrower’s name, taxpayer
identification number, business address, and other information that will allow
Bank to identify Borrower, and may also ask to see Borrower’s legal
organizational documents or other identifying documents, and (ii) if Borrower is
an individual, Bank will ask for Borrower’s name, taxpayer identification
number, residential address, date of birth, and other information that will
allow Bank to identify Borrower, and may also ask to see Borrower’s driver’s
license or other identifying documents.

(b)           Government Regulation.  Borrower shall not (i) be or become
subject at any time to any law, regulation, or list of any government agency
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits Bank from making any advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (ii) fail to
provide documentary and other evidence of Borrower’s identity as may be
requested by Bank at any time to enable Bank to verify Borrower’s identity or to
comply with any applicable law or regulation, including, without limitation,
Section 326 of the Patriot Act.

8.23        Integration and Relation to Loan Commitment.  The Loan Documents (a)
integrate all the terms and conditions mentioned in or incidental to this
Agreement, (b) supersede all oral negotiations and prior writings with respect
to their subject matter, including Bank’s loan commitment to Borrower, and
(c) are intended by the parties as the final expression of the agreement with
respect to the terms and conditions set forth in those documents and as the
complete and exclusive statement of the terms agreed to by the parties.  No
representation, understanding, promise or condition shall be enforceable against
any party unless it is contained in the Loan Documents.  If there is any
conflict between the terms, conditions and provisions of this Agreement and
those of any other agreement or instrument, including any other Loan Document,
the terms, conditions and provisions of this Agreement shall prevail.

(Remainder of page intentionally left blank.
See the following pages for signatories.)

34


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower and Bank have executed this Agreement as of the
date first above written.

“BORROWER”

THE INVENTURE GROUP, INC.,
a Delaware corporation

 

Address for notices to Borrower:

 

 

The Inventure Group, Inc.

 

 

5050 N. 40th Street, Suite 300

By:

/s/ Steve Weinberger

 

Phoenix, Arizona 85018

Name:

Steve Weinberger

 

Attention: Steve Weinberger

Title:

CFO

 

 

 

(Remainder of page intentionally left blank.
See the following pages for additional signatories.)

35


--------------------------------------------------------------------------------


“BANK”

U.S. BANK NATIONAL ASSOCIATION,
a national banking association

 

Address for notices to Bank:

 

 

U.S. Bank National Association

 

 

101 North First Avenue, Suite

 By:

/s/ Timothy Coffey

 

1600 Phoenix, AZ 85003

 

Timothy Coffey, Vice President

 

Attention: Commercial Banking

 

(Remainder of page intentionally left blank.
See the following pages for Obligated Group’s signatories.)

36


--------------------------------------------------------------------------------


ACKNOWLEDGED AND AGREED TO THIS

16th DAY OF May, 2007:

“OBLIGATED GROUP”

BN FOODS, INC., a Colorado corporation

 

Address for notices to PBC:

 

 

 

 

 

BN Foods, Inc.

By:

/s/ Steve Weinberger

 

c/o The Inventure Group, Inc.

Name:

Steve Weinberger

 

5050 N. 40TH Street, Suite 300

Title:

CFO

 

Phoenix, AZ 85018

 

 

Attention: Steve Weinberger

BOULDER NATURAL FOODS, INC.,
an Arizona corporation

 

Address for notices to Boulder:

 

 

Boulder Natural Foods, Inc.

 

 

c/o The Inventure Group, Inc.

By:

/s/ Steve Weinberger

 

5050 N. 40TH Street, Suite

Name:

Steve Weinberger

 

300Phoenix, AZ 85018

Title:

CFO

 

Attention: Steve Weinberger

 

 

 

LA COMETA PROPERTIES, INC., an Arizona corporation

 

Address for notices to La Cometa:

 

 

Poore Brothers - Bluffton, LLC

 

 

c/o The Inventure Group, Inc.

By:

/s/ Steve Weinberger

 

5050 N. 40TH Street, Suite 300

Name:

Steve Weinberger

 

Phoenix, AZ 85018

Title:

CFO

 

Attention: Steve Weinberger

 

 

 

POORE BROTHERS - BLUFFTON, LLC,
a Delaware limited liability company

 

Address for notices to PBC:

 

 

Poore Brothers - Bluffton, LLC

 

 

c/o The Inventure Group, Inc.

By:

/s/ Steve Weinberger

 

5050 N. 40TH Street, Suite 300

Name:

Steve Weinberger

 

Phoenix, AZ 85018

Title:

CFO

 

Attention: Steve Weinberger

 

 

 

RADER FARMS ACQUISITION CORP.,
a Delaware corporation

 

Address for notices to Rader:

 

 

Poore Brothers - Bluffton, LLC

 

 

c/o The Inventure Group, Inc.

By:

/s/ Steve Weinberger

 

5050 N. 40TH Street, Suite 300

Name:

Steve Weinberger

 

Phoenix, AZ 85018

Title:

CFO

 

Attention: Steve Weinberger

 

 

 

TEJAS PB DISTRIBUTING, INC.,
an Arizona corporation

 

Address for notices to Tejas:

 

 

Tejas PB Distributing, Inc.

 

 

c/o The Inventure Group, Inc.

By:

/s/ Steve Weinberger

 

5050 N. 40TH Street, Suite 300

Name:

Steve Weinberger

 

Phoenix, AZ 85018

Title:

CFO

 

Attention: Steve Weinberger

 

37


--------------------------------------------------------------------------------



EXHIBIT A
COMPLIANCE CERTIFICATE

 The undersigned, being the being the Chief Financial Officer and Treasurer of
THE INVENTURE GROUP, INC., a Delaware corporation (the “Borrower”) hereby
certifies to U.S. BANK NATIONAL ASSOCIATION, a national banking association (the
“Bank”) for itself and each of the other Obligated Group Parties, as follows:

1.             This certificate (the “Compliance Certificate”) is being provided
pursuant to Section 3.5 of that certain loan agreement (the “Loan Agreement”)
dated as of May 16, 2007, by and between Bank and Borrower, made with the
acknowledgment and agreement of the other Obligated Group Parties.  All
capitalized terms not otherwise defined herein shall have the meanings set forth
in the Loan Agreement.

2.             As of the effective date set forth below, the undersigned has no
knowledge of any event which constitutes, or which, with the giving of notice or
the passage of time, or both, would constitute a default or an Event of Default
under any of the Loan Documents.

3.             As of the effective date set forth below, the financial condition
of Borrower, and each other Obligated Group Party, remains essentially the same
as it was the date of the last financial statement submitted by Borrower to Bank
and that no material adverse change has occurred in the financial condition of
Borrower or the other Obligated Group Parties that affects the any collateral
securing the Credit Facilities or Borrower’s or any Obligated Group Party’s
ability to repay any of the Credit Facilities pursuant to the terms of the Loan
Documents.

4.             As of the effective date set forth below, the Obligated Group is
in compliance with the financial covenants set forth in the Loan Agreement,
including the minimum Fixed Charge Coverage Ratio, maximum Leverage Ratio, and
minimum Tangible Net Worth requirements set forth in Section 3.17 of the Loan
Agreement.  Upon the request of Bank, Borrower shall provide financial covenant
analyses and information in form and substance acceptable to Bank showing
Borrower’s compliance with the financial covenants set forth in the Loan
Agreement, which shall be true and accurate on and as of the effective date of
this Compliance Certificate.

5.             As of the effective date set forth below, neither Borrower nor
any other Obligated Group Party has any claim against Bank, or any defenses or
offsets to payment of any Credit Facility or any other amounts due under the
Loan Documents.

6.             As of the effective date set forth below, the representations and
warranties contained in the Loan Agreement and the other Loan Documents are true
and correct in all material respects as of the date of this Certificate to the
same extent as though made on and as of such date, except to the extent such
representations and warranties specifically relate to an earlier date.

1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Certificate has been executed to be effective as of
                          , 2007.

“BORROWER”

THE INVENTURE GROUP, INC.,

 

Address for notices to Borrower:

a Delaware corporation

 

 

 

 

The Inventure Group, Inc.

 

 

5050 N. 40th Street, Suite 300

By:

 

 

Phoenix, Arizona 85018

Name:

 

 

Attention: Steve Weinberger

Title:

 

 

 

 

2


--------------------------------------------------------------------------------


Exhibit B

Borrower Base Certificate

Consolidated Company - Inventure Group

MONTH-END COLLATERAL CERTIFICATE

Month Ending:
3/31/2007

ACCOUNTS RECEIVABLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1)

 

Beginning of month aging balance:

 

 

 

 

 

$

7,415,120.00

 

 

 

 

 

 

 

 

 

 

 

2)

 

(ADD)

Gross sales per sales journal Includes Cash sales $ 

 

 

 

 

 

$

12,819,992.52

 

 

 

 

 

 

 

 

 

 

 

 

3)

 

(MINUS)

Sales Adjustments, Credit Memos, Misc Journal Adjustments

 

 

 

 

 

$

608,599.86

 

 

 

 

 

 

 

 

 

 

 

 

4)

 

(MINUS)

Cash receipts per cash receipts journal

 

 

 

 

 

$

11,637,406.00

 

 

 

 

 

 

 

 

 

 

 

 

5)

 

(ADD)

Debit memos, returned checks or other adjustments

 

 

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

5a)

 

End of month aging balance:

 

 

 

 

 

$

7,989,106.66

 

 

 

 

 

 

 

 

 

 

 

6)

 

General Ledger balance:

 

$

7,989,107

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7)

 

(MINUS)

INELIGIBLES

 

 

 

 

 

$

1,545,414.00

 

 

 

 

 

 

 

 

 

 

 

 

 

ELIGIBLE ACCOUNTS RECEIVABLE: (Line 6 minus Line 7 @ advance rate):

 

 

 

80

%

$

5,154,954.13

 

 

 

 

 

 

 

(Advance rate)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8)

 

Consolidated Inventory Month End Balance

 

 

 

 

 

$

8,736,325.00

 

 

 

 

 

 

 

 

 

 

 

8a)

 

General Ledger Inventory Balance

 

$

8,736,325

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9)

 

INELIGIBLE INVENTORY

 

 

 

 

 

$

727,801.00

 

 

 

 

 

 

 

 

 

 

 

10)

 

ELIGIBLE INVENTORY:

 

 

 

 

 

$

8,008,524.00

 

 

 

 

 

 

 

 

 

 

 

11)

 

ELIGIBLE INVENTOR AFTER REQUIRED ADVANCE RATES

 

 

 

 

 

$

4,892,967.20

 

 

 

 

 

 

 

 

 

 

 

12)

 

AVAILABILITY VIA MACHINERY, EQUIPMENT AND GROWING PLANTS

 

 

 

 

 

$

2,000,000.00

 

 

 

 

 

 

 

 

 

 

 

13)

 

BBC AVAILABILITY

 

 

 

 

 

$

12,047,921.33

 

 

1


--------------------------------------------------------------------------------


 

14)

 

GROWERS LIENS & OTHER LIENS (PERISHABLE AGRICULTURAL COMMODITIES ACT)

 

 

 

 

 

$

1,860,000.00

 

 

 

 

 

 

 

 

 

 

 

13)

 

CONSOLIDATED BBC AVAILABILITY

 

 

 

 

 

$

10,187,921.33

 

 

 

 

 

 

 

 

 

 

 

LOAN DETAIL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14)

 

Line of Credit Outstanding:

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial Letters of Credit (100%)

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Standby Letters of Credit (100%)

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Standby IDB - (100%)

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Loans (Reserved under Base)

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15)

 

TOTAL LOANS OUTSTANDING: (Sum of Loan Detail)

 

 

 

 

 

$

0.00

 

 

 

 

 

 

 

 

 

 

 

16)

 

REMAINING AVAILABLE: (Line 12 minus Line 14)

 

 

 

 

 

$

10,187,921.33

 

 

The undersigned represents and warrants that:

The foregoing information is true, complete and correct, and that the
collateral, designated as eligible, hereby complies fully with the conditions,
terms, warranties, representations and covenants set forth in the Loan Agreement
(“Agreement”) between the undersigned and U.S. Bank (“Lender”).

COMPUTATION OF INELIGIBLES

Consolidated Company - Inventure Group

 

 

 

 

Borrower

 

Authorized signature

 

Date

 

2


--------------------------------------------------------------------------------


Exhibit C

FEE AND RATE SCHEDULE

 

 

Tier 1

 

Tier 2

 

Tier 3

 

Tier 4

 

Tier 5

 

Total Funded Debt /

 

<= 1.0

 

>1.0<=1.5

 

>1.5<=2.25

 

>2.25<=3.00

 

>3.00

 

EBITDA

 

 

 

 

 

 

 

 

 

 

 

LIBOR Margin

 

95 bps

 

125 bps

 

145 bps

 

165 bps

 

210 bps

 

Base Rate Margin

 

0 bps

 

0 bps

 

0 bps

 

0 bps

 

0 bps

 

Unused Fee

 

12.5bps

 

12.5 bps

 

15 bps

 

15 bps

 

20 bps

 

Letter of Credit Fee

 

95 bps

 

125 bps

 

145 bps

 

165 bps

 

210 bps

 

 

1


--------------------------------------------------------------------------------


Exhibit D

Approved Existing Liens

1.                                       CNH Capital American, LLC, secured by
two (2) Korvan pickers, Model # 9000R, Serial # 01023 and Serial # 01024.

2.                                       Toyota Motor Credit Corp., secured by
one (1) Toyota Fork Lift Model 7FBCU25, Serial #67279.

3.                                       Trinity Lease, secured by one (1) 2006
53 foot reefer unit (semi trailer).

1


--------------------------------------------------------------------------------